Exhibit 10.1

 

 

PURCHASE AND SALE AGREEMENT

 

 

 

BETWEEN

 

MG-1005, LLC

A COLORADO LIMITED LIABILITY COMPANY,

AS SELLER

 

AND

 

FSP 1001 17th STREET LLC,

A DELAWARE LIMITED LIABILITY COMPANY,

AS PURCHASER

 

 

 

 

 

 

 

 

July 15, 2013

 

 



 

 

 



1. The Property 1   1.1 Description 1 2. Price and Payment 2   2.1 Purchase
Price 2   2.2 Payment 2   2.3 Closing 3 3. Inspections and Approvals 3   3.1
Inspections and Due Diligence Information 3   3.2 Title and Survey 5   3.3
Permitted Encumbrances 7   3.4 Purchaser's Right to Terminate 7   3.5 Delivery
of Title Policy at Closing 7   3.6 "As-Is" Purchase 7 4. SELLER'S COVENANTS FOR
PERIOD Prior to Closing 9   4.1 Insurance 9   4.2 Prohibited Activities 9   4.3
Maintain the Property 9   4.4 Tenant Estoppel Letters 10   4.5 Termination of
Agreements 11   4.6 Seller Representations 11 5. Representations and Warranties
11   5.1 By Seller 11   5.2 By Purchaser 14   5.3 Mutual 15 6. Costs and
Prorations 15   6.1 Purchaser's Costs 15   6.2 Seller's Costs 16   6.3
Adjustments and Prorations 16   6.4 Leasing Costs 18 7. Damage, Destruction or
Condemnation 18   7.1 Casualty 19   7.2 Condemnation 19 8. Notices 19 9. Closing
19   9.1 Conditions to Closing 19   9.2 Seller's Deliveries 21





i

 



  9.3 Purchaser's Deliveries 23   9.4 Possession 23   9.5 Insurance 23 10.
Default 23   10.1 Purchaser Default 23   10.2 Seller Default 23 11.
Miscellaneous 23   11.1 Entire Agreement 23   11.2 Severability 24   11.3
Applicable Law 24   11.4 Assignability 24   11.5 Successors Bound 24   11.6 No
Public Disclosure 24   11.7 Captions 25   11.8 Attorneys' Fees 25   11.9 No
Partnership 25   11.10 Time of Essence 25   11.11 Counterparts 25   11.12
Recordation 25   11.13 Proper Execution 25   11.14 Tax Protest 25   11.15
Survival and Limitation of Representations and Warranties; Seller's Knowledge 25
  11.16 No Processing 26   11.17 Calculation of Time Periods 26   11.18 Number
and Gender 27   11.19 Limitation of Liability 27   11.20 Audit 27



 



ii

 

 

LIST OF EXHIBITS

 



Exhibit 1.1.1 Legal Description Exhibit 1.1.4 Personal Property Exhibit 3.1.1
Property Documents Exhibit 4.4 Form of Tenant Estoppel Letter Exhibit 4.5
Non-Cancelable Contracts Exhibit 5.1.7 Schedule of Contracts and Agreements
Exhibit 9.2.1 Form of Deed Exhibit 9.2.2 Form of Bill of Sale Exhibit 9.2.3 Form
of Assignment and Assumption of Leases Exhibit 9.2.4 Form of Assignment and
Assumption of Contracts and Warranties Exhibit 9.2.6 Form of FIRPTA Affidavit
Exhibit 9.2.7 Form of Tenant Notice Letter Exhibit 9.2.8 Form of Vendor Notice
Letter



iii

 

SUMMARY OF TERMS

 



SELLER: MG-1005, LLC     NOTICE ADDRESS: 4643 South Ulster Street, Suite 1500  
Denver, Colorado 80237   Attn.  Paul Hogan   Phone:  (303) 773-0369  
Fax:  (303) 694-0082   Email:  paul.hogan@millerglobal.com     With a copy to:
Brownstein Hyatt Farber Schreck LLP   410 17th Street, Suite 2200   Denver, CO
80202   Attn. Edward N. Barad   Phone: (303) 223-1108   Fax: (303) 223-1111  
Email: ebarad@bhfs.com     PURCHASER: FSP 1001 17th STREET LLC     NOTICE
ADDRESS: c/o Franklin Street Properties Corp.   401 Edgewater Place, Suite 200  
Wakefield, Massachusetts 01880-6210   Fax:  (781) 246-2807   Attn. Jeffrey B.
Carter   Email: jcarter@franklinstreetproperties.com     With a copy to:        
Venable LLP   1270 Avenue of the Americas   New York, New York 10020   Attn.
Brian N. Gurtman, Esq.   Fax No.: (212) 307-5598   Email: bgurtman@venable.com  
  PROPERTY: 1001 17th Street, Denver, Colorado 80202     PURCHASE PRICE:
$217,000,000     APPROVAL DATE: Thirty (30) days following the Effective Date  
  CLOSING DATE: August 28, 2013



 

 

 

PURCHASE AND SALE AGREEMENT

 

 

THIS PURCHASE AND SALE AGREEMENT (the "Agreement"), dated as of the 15th day of
July, 2013 (the "Effective Date"), is made by and between MG-1005, LLC, a
Colorado limited liability company ("Seller"), and FSP 1001 17th STREET LLC, a
Delaware limited liability company ("Purchaser").

R E C I T A L S:

Seller desires to sell the real property commonly known as 1001 17th Street,
Denver, Colorado, along with the improvements located thereon, and Purchaser
desires to purchase such real property and improvements.

NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises
and undertakings set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:

 

1.     The Property.

1.1     Description. Subject to the terms and conditions of this Agreement, and
for the consideration herein set forth, Seller agrees to sell and transfer, and
Purchaser agrees to purchase and acquire the following (collectively, the
"Property"):

1.1.1     the fee interest in that certain land (the "Land") located in Denver
County, Colorado and more specifically described in Exhibit 1.1.1 attached
hereto;

1.1.2     the buildings, parking areas, improvements, and fixtures located on
the Land (the "Improvements");

1.1.3     all of Seller's right, title and interest to all appurtenant rights to
the Land and the Improvements, including without limitation, rights in and to
adjoining streets, rights-of-way, strips and gores, water rights and easements
(the "Appurtenances");

1.1.4     all tangible personal property owned by Seller and located on the Land
or in the Improvements and used in the operation or maintenance thereof,
including without limitation (i) all heating, lighting, air conditioning,
ventilating, plumbing, electrical or other mechanical equipment and (ii) the
personal property listed in Exhibit 1.1.4 attached hereto (the "Personal
Property");

1.1.5     all of Seller's right, title and interest as landlord in and to all
leases, tenancies and rental or occupancy agreements granting possessory rights
in, on or covering the Land or Improvements, together with all modifications,
extensions, amendments and guarantees thereof as set forth on the Rent Roll
provided by Seller to Purchaser on the Effective Date (the "Rent Roll"),
together with such other leases of the Improvements (including amendments to
existing leases) as may be made prior to Closing in accordance with the terms of
this Agreement (collectively, the "Leases"), and the rights to any security
deposits under such Leases;

-1-

 

1.1.6     to the extent assignable, all of Seller's right, title and interest in
and to all contracts, agreements, guarantees, intangible property, permits,
warranties and indemnities, written or oral, if any, affecting the ownership,
operation, management and maintenance of the Land, Improvements, Personal
Property and Leases (collectively, the "Contracts"), but specifically excluding
Seller’s right title and interest in and to the Promissory Note from Quizno’s
dated January 24, 2012 in the original principal amount of $3,625,000 which
Seller shall retain as its separate property; and

1.1.7     to the extent assignable, all of Seller's right, title and interest
(if any) in and to all (i) plans, drawings, specifications, blueprints, and
surveys relating to the Land, Improvements, Personal Property, Leases or
Contracts, and (ii) licenses, franchises, certificates, occupancy and use
certificates, permits, entitlements, authorizations, consents, variances,
waivers, approvals and the like from any governmental or quasi-governmental
entity or instrumentality affecting the ownership, operation or maintenance of
the Land or the Improvements (collectively, the "Licenses").

2.     Price and Payment.

2.1     Purchase Price. The purchase price for the Property (the "Purchase
Price") is Two Hundred Seventeen Million and 00/100 Dollars ($217,000,000.00).

2.2     Payment. Payment of the Purchase Price is to be made in cash as follows:

2.2.1     Purchaser shall make an earnest money deposit with the Title Company
of Two Million One Hundred Seventy Thousand and 00/100 Dollars ($2,170,000.00)
(the "Deposit") within three (3) Business Days of confirmation of Escrow Holder
of receipt of a copy of this Agreement executed by Purchaser and Seller. The
term "Deposit" as used herein will include any interest earned thereon. If
Purchaser fails to timely deposit the Deposit, Seller may terminate this
Agreement by providing written notice to Purchaser at any time before Purchaser
deposits the Deposit. In the event Purchaser does not terminate this Agreement
on or before the Approval Date pursuant to Section 3.4 below, Purchaser shall
deposit an additional Two Million One Hundred Seventy Thousand and 00/100
Dollars ($2,170,000.00) the "Additional Deposit") on or before 5:00 p.m.
Mountain Time on the date which is one (1) Business Day following the Approval
Date. Such Additional Deposit shall be added to and become part of the Deposit.
If Purchaser fails to timely deposit the Deposit, or any portion thereof
(including, without limitation, the Additional Deposit), Seller may terminate
this Agreement as a result thereof and, if such failure is a failure to deposit
the Additional Deposit when due hereunder, Purchaser shall be deemed in default
hereunder and Seller may terminate this Agreement and retain any of the Deposit
that had been deposited. Upon Closing, the Deposit shall be applied to the
Purchase Price.

2.2.2     The Deposit will be placed with and held in escrow by Fidelity
National Title, Attention: Valena Bloomquist, Telephone: 303-244-9198, E-mail:
Valena.Bloomquist@fnf.com (the "Escrow Holder"), in in a fully insured interest
bearing money market demand deposit account at a federally insured banking
institution designated by the Escrow Holder and approved by Purchaser.

-2-

 

2.2.3     At Closing, Purchaser shall pay the Purchase Price, inclusive of the
Deposit and subject to adjustment for the prorations as provided herein, to the
Escrow Holder for disbursement to Seller via wire transfer in immediately
available funds.

2.2.4     The parties agree that the Purchase Price is allocated substantially
to the Land and Improvements and only de minimus value is allocated to the other
Property.

2.3     Closing. Payment of the Purchase Price and the closing hereunder (the
"Closing") will take place pursuant to an escrow closing on August 28, 2013
(provided Purchaser does not terminate this Agreement prior to such date) (the
"Closing Date"). The Closing will take place at the offices of the Escrow Holder
at or before 2:00 p.m. local time or at such other time and place as may be
agreed upon in writing by Seller and Purchaser. Upon satisfaction or completion
of all closing conditions and deliveries, the parties shall direct the Escrow
Holder to immediately record and deliver the documents placed in escrow to the
appropriate parties and make disbursements according to the closing statements
executed by Seller and Purchaser.

3.     Inspections and Approvals.

3.1     Inspections and Due Diligence Information.

3.1.1     Prior to the Effective Date, Seller has provided and continuing
through the Closing Date, Seller shall provide to Purchaser and its parent
entity and affiliates, and their respective agents, consultants, accountants,
actual and prospective underwriters, lenders and investors and counsel
(collectively, "Purchaser's Agents"), (i) access at all reasonable times to the
following documents relating to the Property, to the extent in Seller’s
possession or control (collectively, the “Property Documents”): all of Seller's
contracts, the current Rent Roll, books and records and other documents relating
to the occupancy, operation, leasing, maintenance and repair of the Property
(including, without limitation, such records maintained by or otherwise in the
possession of Seller's property manager, and including all of the items set
forth on Exhibit 3.1.1 attached hereto, but excluding appraisals, internal
valuations and projections, marketing studies (other than with respect to lease
marketing), asset management reports to Seller's ultimate parent entity or
attorney-client privileged or other similar proprietary materials), with the
right to make photocopies thereof and (ii) subject to the rights of tenants to
the quiet enjoyment and exclusive possession of tenants' leased premises, access
to the Property at all reasonable times for purposes of conducting (at
Purchaser's expense) any examinations, surveys and tests as Purchaser may
reasonably require; provided, however, Purchaser shall not have any right to
conduct any drilling, boring or other intrusive or destructive testing of the
Property without the prior written consent of Seller, which Seller shall not
unreasonably withhold or condition. Purchaser shall also have the right upon
such prior notice to conduct interviews of tenants of the Property, subject to
Seller's right to have a representative present at all such interviews.

-3-

 

3.1.2     Purchaser agrees that, in making any non-intrusive physical or
environmental inspections of the Property, Purchaser shall carry not less than
$5,000,000.00 commercial liability insurance insuring all activity and conduct
of Purchaser and Purchaser’s Agents while exercising such right of access and
naming Seller and Vector Property Services, LLC as additional insureds. Prior to
any entry into the Property, Purchaser shall furnish Seller with a certificate
of insurance including any applicable policy endorsements in form and substance
acceptable to Seller, evidencing such coverage and further evidencing that such
coverage shall not be modified or terminated prior to giving 30 days written
notice to Seller.

3.1.3     Purchaser agrees that in exercising its right of access hereunder,
Purchaser will use and will cause Purchaser's Agents to use their commercially
reasonable efforts not to interfere with the operation of the Property.
Purchaser shall, at least one Business Day prior to any inspection, give Seller
notice of its intention to conduct any inspection, so that Seller shall have an
opportunity to have a representative present during any such inspection. Seller
agrees to make reasonable efforts to accommodate Purchaser's inspection requests
so that Purchaser shall be given the full benefit of its inspection rights
granted hereunder. If Closing does not occur hereunder, Purchaser agrees (which
agreement shall survive Closing or termination of this Agreement) to provide
Seller, upon written request and without any representation or warranty
whatsoever as to the accuracy or completeness thereof, with a copy of any and
all information, materials and data that Purchaser and its agents discover,
obtain or generate in connection with or resulting from its inspection of the
Property, including, but not limited to, any written work product pertaining to
those items set forth in Section 3.1.4 below, except to the extent of any
information that is privileged or proprietary to the business decisions or
business judgment of Purchaser.

3.1.4     Unless Seller specifically and expressly otherwise agrees in writing,
Purchaser agrees that (i) the results of all inspections, analyses, studies and
similar reports relating to the Property prepared by or for Purchaser utilizing
any information acquired in whole or in part through the exercise of Purchaser's
inspection rights and (ii) all information regarding the Property of whatsoever
nature made available to Purchaser by Seller or Seller's agents or
representatives (the "Proprietary Information") is confidential and, except as
required by law, shall not be disclosed to any other person except those
assisting Purchaser with the transaction, Purchaser's parent entity and
affiliates and investors, or their respective lenders and/or underwriters, and
then only upon Purchaser making such persons aware of this confidentiality
restriction; provided that Proprietary Information shall not include, and the
foregoing restrictions shall not apply to, information which is generally
available to the public other than as a result of a disclosure by Purchaser or
becomes available to Purchaser on a non-confidential basis from other sources
not known by Purchaser to be subject to confidentiality obligations to Seller or
information that is developed independently by Purchaser other than from any
confidential information. Purchaser agrees not to use or allow to be used any
such information for any purpose other than to determine whether to proceed with
the contemplated purchase, or if the purchase is consummated, in connection with
the operation of the Property following Closing. If the purchase and sale
contemplated herein fails to close for any reason, Purchaser shall deliver to
Seller, upon written request

-4-

 

and without any representation or warranty whatsoever as to the accuracy or
completeness thereof, a copy of all reports and information regarding the
Property generated by or on behalf of Purchaser in connection with Purchaser's
inspection rights and return to Seller, or cause to be returned to Seller, all
Proprietary Information delivered to Purchaser by Seller, except to the extent
of any information that is privileged or proprietary to the business decisions
or business judgment of Purchaser. Notwithstanding any other term of this
Agreement, the provisions of this Section 3.1.4 shall survive termination of
this Agreement, but shall not survive the Closing.

3.1.5     Purchaser shall, at its sole cost and expense, promptly restore any
physical damage or alteration of the physical condition of the Property which
results from any inspections conducted by or on behalf of Purchaser. All
inspections shall be conducted at Purchaser's sole cost and expense and in
strict accordance with all requirements of applicable law.

3.1.6     Except as specifically set forth herein, Seller makes no
representations or warranties as to the truth, accuracy, completeness,
methodology of preparation or otherwise concerning any engineering or
environmental reports or any other materials, data or other information supplied
to Purchaser in connection with Purchaser's inspection of the Property. Except
with respect to any representations of Seller contained herein, any materials
that Purchaser is allowed to review are provided only for Purchaser's
convenience in making its own examination and determination prior to the
Approval Date as to whether it wishes to purchase the Property, and in doing so,
Purchaser shall rely exclusively on its own independent investigation and
evaluation of every aspect of the Property and not on any materials supplied by
Seller. Except with respect to any representations of Seller contained herein,
Purchaser expressly disclaims any intent to rely on any such materials provided
to it by Seller in connection with its inspection (other than financial and
operating information prepared by Seller) and agrees that it shall rely solely
on its own independently developed or verified information.

3.1.7     Purchaser shall indemnify, defend, and hold Seller, Seller's partners,
affiliates, and consultants, and the managers, partners, trustees, shareholders,
directors, officers, attorneys, employees and agents of each of them
(collectively, the "Seller Indemnitees") free and harmless from any loss,
injury, damage, claim, lien, cost or expense, including reasonable attorneys'
fees and costs (collectively, the "Loss"), arising out of a breach of the
foregoing agreements by Purchaser in connection with Purchaser's inspection of
the Property, or otherwise arising from the exercise by Purchaser or the
inspecting parties of the right of access under this Agreement. This Section
3.1.7 shall survive the termination of this Agreement.

3.1.8     Purchaser shall keep the Property free from any liens arising out of
any work performed, materials furnished or obligations incurred by or on behalf
of Purchaser or Purchaser's Agents with respect to any inspection or testing of
the Property by or on behalf of Purchaser. If any such lien at any time shall be
filed, Purchaser shall cause the same to be discharged of record within 15
Business Days thereafter by satisfying the same or, if Purchaser, in its
discretion and in good faith determines that such lien should be contested, by
recording a bond that releases the lien of record.

-5-

 

3.2     Title and Survey.

3.2.1     Seller has provided Purchaser with a current title commitment (the
"Title Commitment"), for an owner's title insurance policy issued by Fidelity
National Title, Attention: Valena Bloomquist, Telephone: 303-244-9198, E-mail:
Valena.Bloomquist@fnf.com (the "Title Company") covering title to the Land,
Improvements and Appurtenances, together with legible copies of each of the
documents underlying the title exceptions listed therein. Seller has delivered
to Purchaser the following survey applicable to the Land and Improvements:
Survey prepared by Precision Survey & Mapping, Inc., as Job No. R6410111, dated
July 1, 2013 (the "Survey"). Purchaser shall have until the date which is ten
(10) Business Days prior to the Approval Date (the "Title Notice Date") to
provide written notice to Seller of any matters shown by the Title Commitment or
Survey which are not satisfactory to Purchaser, which notice (the "Title
Notice") must specify the curative steps necessary to remove the objections
stated in the Title Notice (the objections stated in the Title Notice are herein
called the "Title Objections"). The parties shall then have until the Approval
Date to make such arrangements or take such steps as they shall mutually agree
to satisfy the Title Objections; provided, however, that Seller shall have no
obligation whatsoever to expend or agree to expend any funds, to undertake or
agree to undertake any obligations or otherwise to cure or agree to cure any
Title Objections, and Seller shall not be deemed to have any obligation to cure
unless Seller expressly undertakes such an obligation by a written notice to or
written agreement with Purchaser given or entered into on or prior to the
Approval Date and which recites that it is in response to a Title Notice. Seller
shall, however, be obligated to remove or discharge from or against the Property
any mortgages or deeds of trust created by Seller encumbering the Property, any
mechanics' liens or judgment liens or other items securing an obligation to pay
money that, in each case, are the obligation of Seller (as opposed to any tenant
or other third party) (all of the aforesaid items, “Mandatory Cure Items”).
Purchaser's sole right with respect to any Title Objection shall be to elect on
or before the Approval Date to terminate this Agreement and to receive a refund
of the Deposit.

3.2.2     If, after the Approval Date, the Title Company or surveyor issues any
supplement or amendment to the Title Commitment or Survey that adds any
exception or requirement to the Title Commitment or adds any previously
undisclosed matter to the Survey (other than any exception relating in any
manner to any item(s) permitted hereunder, and/or relating in any manner to any
item(s) arising out of or related to Purchaser), Purchaser shall have five (5)
Business Days after delivery to Purchaser of the applicable supplement or
amendment to deliver to Seller a Title Notice setting forth any Title Objections
to such new exception or requirement. If Purchaser timely delivers a Title
Notice, the parties shall then have five (5) Business Days (the “Resolution
Deadline”) to make such arrangements or take such steps as they shall mutually
agree to satisfy the Title Objections in the same manner as set forth above;
provided that Seller shall in any event remain obligated to cure all Mandatory
Cure Items at Closing. Purchaser's sole right with respect to any new Title
Objection pursuant to this Section 3.2.2 shall be to elect on or before the
Resolution Deadline to terminate this Agreement and to receive a refund of the
Deposit.

-6-

 

3.2.3     Other than with respect to Mandatory Cure Items, all matters shown on
the Title Commitment and the Survey with respect to which Purchaser fails to
give a Title Notice on or before the last date for doing so, or with respect to
which a timely Title Notice is given but Seller fails to undertake an express
obligation to cure as provided above, shall be deemed to be approved by
Purchaser and a "Permitted Encumbrance" as provided in Section 3.3 hereof,
subject, however, to Purchaser's termination right provided in Section 3.2 and
Section 3.4 hereof.

3.3     Permitted Encumbrances. Unless Purchaser terminates this Agreement
pursuant to Sections 3.2 or 3.4 hereof, Purchaser shall be deemed to have
approved and to have agreed to purchase the Property subject to the following:

3.3.1     All exceptions to title shown in the Title Commitment or matters shown
on the Survey which Purchaser has approved or is deemed to have approved
pursuant to Section 3.2 hereof;

3.3.2     The lien of 2013 real and personal property taxes and assessments to
the extent not yet due and payable;

3.3.3     Rights of the tenants on the Rent Roll;

3.3.4     Discrepancies, conflicts in boundary lines, shortages in area,
encroachments, and any state of facts which an inspection of the Property or
accurate survey would disclose and which are not shown by the public records.

All of the foregoing are referred to herein collectively as "Permitted
Encumbrances."

 

3.4     Purchaser's Right to Terminate. Purchaser may, in its sole and absolute
discretion, for any or no reason, terminate this Agreement by providing written
notice to Seller prior to 5:00 p.m. Mountain Time on the date which is thirty
(30) days following the Effective Date (the "Approval Date") that Purchaser
elects to do so. This Agreement shall thereupon automatically terminate. Upon
such termination, the Deposit shall be returned to Purchaser, and neither party
shall have any further obligations under this Agreement, except for any
provision of this Agreement providing that such obligation expressly survives
the Closing or termination of this Agreement (the "Surviving Obligations").

3.5     Delivery of Title Policy at Closing. As a condition to Purchaser's
obligation to close, the Title Company shall deliver to Purchaser at Closing or
be irrevocably committed to issue a standard ALTA form Owner's Policy of Title
Insurance (the "Title Policy") as of the date and time of the recording of the
Deed, in the amount of the Purchase Price, insuring Purchaser as owner of the
Land and the Improvements subject only to the Permitted Encumbrances, together
with any endorsements Seller has agreed to provide to cure Purchaser's Title
Objections. Seller shall execute at Closing an affidavit in such form as the
Title Company shall reasonably require for the issuance of the Title Policy but,
except as otherwise agreed to by the parties, not for any additional matters
required for any endorsements desired by Purchaser.

-7-

 

3.6     "As-Is" Purchase. The Property is being sold in an "AS IS, WHERE IS"
condition and "WITH ALL FAULTS" as of the Effective Date and of Closing. Except
as expressly set forth in this Agreement and ANy warranty of title SET forth in
the DOCUMENTS DELIVERED BY SELLER AT CLOSING (THE "CLOSING DOCUMENTS"), no
representations or warranties have been made or are made and no responsibility
has been or is assumed by Seller or by any Partner, Member, Manager, officer,
person, firm, agent, attorney or representative acting or purporting to act on
behalf of Seller as to (i) the condition or state of repair of the Property;
(ii) the compliance or non-compliance of the Property with any applicable laws,
regulations or ordinances (including, without limitation, any applicable zoning,
building or development codes); (iii) the value, expense of operation, or income
potential of the Property; (iv) any other fact or condition which has or might
affect the Property or the condition, state of repair, compliance, value,
expense of operation or income potential of the Property or any portion thereof;
or (v) whether the Property contains Hazardous substances (as DEFINED below).
all understandings and agreements heretofore made between the PARTIES or their
respective agents or representatives are merged in this Agreement and the
Exhibits hereto annexed, which alone fully and completely express the parties’
agreement. No party may rely upon any statement or representation by the other
unless such statement or representation is specifically set forth in this
Agreement or the Exhibits ATTACHED hereto.

Except with respect to any of the express representations of Seller contained in
this Agreement, Purchaser waives its right to recover from, and forever releases
and discharges Seller, Seller's affiliates, Seller's investment advisors,
managers, members and consultants, including without limitation, the managers,
partners, members, trustees, shareholders, directors, officers, attorneys,
employees and agents of each of them, and their respective heirs, successors,
personal representatives and assigns (collectively, the "Releasees") from any
and all demands, claims (including, without limitation, causes of action in
tort), legal or administrative proceedings, losses, liabilities, damages,
penalties, fines, liens, judgments, costs or expenses whatsoever (including,
without limitation, attorneys' fees and costs), whether direct or indirect,
known or unknown, foreseen or unforeseen (collectively, "Claims"), that may
arise on account of or in any way be connected with the Property, the physical
condition thereof, or any Environmental Law (as defined below). Without limiting
the foregoing, except with respect to any of the express representations of
Seller contained in this Agreement, Purchaser, upon Closing, shall be deemed to
have waived, relinquished and released Seller and all other Releasees from any
and all Claims, matters arising out of latent or patent defects or physical
conditions, violations of applicable laws (including, without limitation, any
Environmental Laws) and, except as otherwise set forth in herein or in the
Closing Documents, any and all other acts, omissions, events, circumstances or
matters affecting the Property. As part of the provisions of this Section 3.6,
but not as a limitation thereon, Purchaser hereby agrees, represents and
warrants that the matters released herein are not limited to matters which are
known or disclosed, and, except with respect to any of the express
representations of Seller contained in this Agreement, Purchaser hereby waives
any and all rights and benefits which it

-8-

 

now has, or in the future may have conferred upon it, by virtue of the
provisions of federal, state or local law, rules and regulations. Purchaser
agrees that should any cleanup, remediation or removal of Hazardous Substances
or other environmental conditions on or about the Property be required after the
date of Closing, such clean-up, removal or remediation shall not be the
responsibility of Seller, except with respect to any of the express
representations of Seller contained in this Agreement. The release of Seller set
forth in this Section 3.6 shall survive the Closing and shall not be merged with
the Deed.

4.     SELLER'S COVENANTS FOR PERIOD Prior to Closing.

4.1     Insurance. Commencing on the Effective Date, Seller shall keep the
Property insured under its current policies against fire and other hazards
covered by extended coverage endorsement and commercial general liability
insurance against claims for bodily injury, death and property damage occurring
in, on or about the Property.

4.2     Prohibited Activities. During the period commencing on the day that is
five (5) days before the Approval Date through the earlier of: (i) the Closing
Date and (ii) the date of termination of this Agreement, without the prior
written consent of Purchaser which approval shall not be unreasonably withheld,
conditioned or delayed prior to the Approval Date, but which consent may be
withheld in Purchaser’s sole discretion at any time thereafter, Seller shall
not: (a) enter into any lease of the Property without Purchaser's prior written
approval; (b) except for the Leasing Cost Amendments as set forth in Section
6.4, amend, modify, terminate, extend or alter any Lease of the Property, waive
any material obligation or duties of a tenant under any Lease or grant or deny
any material consent requested of Seller under any lease; (c) enter into or
amend, modify or terminate any Contract or agreement relating to the Property
that will be binding on Seller after the Closing, provided that Seller shall
have the right to enter into service contracts in the ordinary course of
business on competitive terms and conditions so long as such contracts are
terminable upon not more than 30 days' notice without penalty or default; (d)
enter into or effect any transfer, sale, lien, encumbrance, assignment or
conveyance of the Property, or any part thereof, or execute any easement,
covenant or restriction that will encumber title to the Property; (e) transfer
or remove any Personal Property except for the purpose of repair or replacement
thereof; (f) make any material alterations to the Property; (g) apply any
security deposits under Leases; or (h) enter into any Lease with an affiliate of
Seller or any Contract with an affiliate of Seller which Purchaser will be
obligated to assume. In addition, if Seller takes any of the foregoing actions
after the Effective Date, but prior to the date that Purchaser’s consent is
required hereunder, Seller shall provide Purchaser with prompt written notice
thereof together with drafts of any proposed documents evidencing the same and
an opportunity to comment with respect to the terms of such documents. Any items
of Personal Property replaced after the Effective Date will be installed prior
to Closing and will be of substantially similar or better quality of the item of
Personal Property being replaced. Purchaser shall give Seller written notice
approving or disapproving any matter submitted for approval pursuant to this
Section 4.2 within three Business Days following Purchaser's receipt thereof. If
Purchaser does not give written notice disapproving a submitted item within such
period, Purchaser shall be deemed to have approved the matter. In addition,
Seller shall not offer the Property for sale to any third party, nor negotiate,
solicit, entertain or accept any offers to purchase the Property.

-9-

 

4.3     Maintain the Property. Seller shall maintain the Property in the
condition in which it existed on the Effective Date, normal wear and tear and
damage by casualty excepted. Seller shall not permit, create or cause to be
created by, through or under Seller an encumbrance or additional exception to
Seller's title to all or any part of the Land and the Improvements which
encumbrance or additional title exceptions would appear in Purchaser’s title
policy and extend beyond the Closing Date. Seller will substantially perform its
material obligations under all Leases and Contracts that may affect the
Property. To the extent received by Seller, from the Effective Date until
Closing, Seller shall promptly deliver to Purchaser copies of written notices
under Leases and/or Contracts, written notices of lawsuits and written notices
of violations affecting the Property.

4.4     Tenant Estoppel Letters. Seller shall use commercially reasonable
efforts to deliver to Purchaser, at least five days prior to the Closing Date,
executed estoppel letters (the "Estoppel Letters") substantially in the form
attached as Exhibit 4.4 (or, with respect to any tenant, such other form as may
be provided for in such tenant's Lease) certified to Purchaser, its assigns and
lender from all tenants of the Property. It shall be a condition precedent to
Purchaser's obligation to purchase the Property as set forth in this Agreement
(the "Estoppel Condition") that: (i) at least three (3) Business Days prior to
the Closing, Purchaser receive satisfactory Estoppel Letters from each of the
following tenants under Leases (collectively, the “Required Tenants”): Quiznos,
PING, FTI Consulting, Newfield, WPX, Hall & Evans and Core Site, with such other
tenants who, together with the Required Tenants, in the aggregate occupy 85% of
the aggregate leased rentable space in the Improvements and (ii) with respect to
any deviation from the form attached as Exhibit 4.4, the Estoppel Letters
required pursuant to the foregoing clause (i), are otherwise in form and
substance reasonably satisfactory to Purchaser. In connection with the
foregoing, unless Purchaser shall object to the form of an Estoppel Letter
within five (5) Business Days after receipt thereof, the form of such Estoppel
Letter shall be deemed satisfactory to Purchaser. No later than five (5)
Business Days after the Effective Date, Seller will deliver to Purchaser
completed forms of Estoppel Letters, in the form attached hereto as Exhibit 4.4
or for any tenant in the form prescribed by its Lease and containing the
information contemplated thereby, for all tenants. Within five (5) Business Days
following Purchaser's receipt thereof, Purchaser will send to Seller notice
either (i) approving such forms as completed by Seller or (ii) setting forth in
detail all changes to such forms which Purchaser believes to be appropriate to
make the completed forms of Estoppel Letters accurate and complete. Seller will
make such changes to the extent Seller agrees such changes are appropriate,
except that Seller will not be obligated to make any changes which request more
expansive information than is contemplated by Exhibit 4.4 or the form prescribed
by any tenant's Lease. An Estoppel Letter shall be deemed satisfactory for
purposes of satisfying the Estoppel Condition, if dated no earlier than July 28,
2013, does not disclose any default or other state of facts which is
inconsistent with the Leases, the Rent Roll or the representations of Seller
contained herein, and is in the form provided pursuant to the foregoing
provisions of this Section 4.4. Seller shall diligently pursue Estoppel Letters
from all tenants and promptly provide Purchaser with copies of all executed
Estoppel Letters upon receipt and coordinate with Purchaser to address any
material objections received from tenants to the Estoppel Letters. To the extent
there are any guarantors of the obligations of any tenants under Leases, an
Estoppel Letter shall not be deemed received with respect to such tenants unless
the guarantor thereunder reaffirms in writing its obligations under the
applicable guaranty and acknowledges that the guaranty remain in full force and
effect. Seller's failure to satisfy the Estoppel Condition or any other
obligations of Seller under this Section 4.4 shall in no event constitute a
default by Seller under this Agreement. In the event of such failure,
Purchaser's sole remedy shall be either to: (a) terminate this Agreement, in
which event the Deposit shall be returned to Purchaser or (b) waive the Estoppel
Condition and proceed with the Closing.

-10-

 

4.5     Termination of Agreements. Effective on or before the Closing Date,
Seller shall, at its sole cost and expense, (i) terminate the lease of the
parking facilities with Vector Property Services, LLC, (ii) terminate any
property management or leasing agreements with respect to the Property, (iii)
terminate any other Contracts which are not terminable upon thirty (30) days'
notice that Purchaser advises Seller prior to the Approval Date that Purchaser
desires to have terminated effective as of the Closing, and (iv) issue such
termination notices as shall be appropriate to terminate Contracts requested to
be terminated by Purchaser and terminable upon thirty (30) days’ notice;
provided, however, Purchaser shall assume the Contracts set forth on Exhibit
4.5.

4.6     Seller Representations. Seller shall promptly deliver to Purchaser
copies of written notices under Leases, notices of lawsuits and notices of
violations affecting the Property.

5.     Representations and Warranties.

5.1     By Seller. Seller represents and warrants to Purchaser as follows:

5.1.1     Seller is a limited liability company duly formed and validly existing
under the laws of the State of Colorado, has duly authorized the execution and
performance of this Agreement, and such execution and performance will not
violate any term of its organizational documents. Seller has all necessary power
and authority to enter into this Agreement and to consummate all of the
transactions contemplated herein. The individuals executing this Agreement on
behalf of Seller (or on behalf of any managers, members or partners of Seller)
are duly authorized to execute, deliver and perform this Agreement on behalf of
Seller (or on behalf of any managers, members or partners of Seller) and to bind
Seller.

5.1.2     The execution and performance of this Agreement will not result in any
breach of, or constitute any default under, or result in the imposition of any
lien or encumbrance upon the Property under, any agreement to which Seller is a
party.

5.1.3     There is no existing or pending litigation with respect to the
Property and/or Seller nor to Seller's actual knowledge, have any such actions,
suits, proceedings or claims been threatened or asserted, which could have a
material adverse effect on the Property or Seller's ability to consummate the
transactions contemplated hereby.

5.1.4     Seller has not received, with respect to the Property, written notice
from any governmental authority regarding any change to the zoning
classification, any condemnation proceedings or proceedings to widen or realign
any street or highway adjacent to the Property, and to Seller’s actual
knowledge, no such proceedings are contemplated.

5.1.5     Seller is not a "foreign person" within the meaning of Sections 1445
and 7701 the Internal Revenue Code of 1986, as amended (hereinafter, the
"Code").

-11-

 

5.1.6     Except as shown on (i) the Rent Roll provided by Seller to Purchaser
on the Effective Date (as to the representation made on the Effective Date),
(ii) the Rent Roll delivered on the Closing Date pursuant to Section 9.2.3 below
(as to the representation made on the Closing Date), (iii) the
telecommunications licenses, riser management agreements or rooftop contracts
set forth on the Rent Roll provided by Seller to Purchaser on the Effective
Date(the "Telecommunications Licenses"), or (iv) the Title Commitment, to
Seller's actual knowledge, there are no persons in possession or occupancy of
the Property, or any part thereof nor any persons who have possessory rights
with respect to the Property or any part thereof. All information set forth in
the Rent Roll is true, correct, and complete in all material respects as of its
date.

5.1.7     Except as shown on Exhibit 5.1.7 attached hereto, there are no
Contracts or other agreements affecting the Land or the Improvements (including
without limitation management, maintenance, service, supply, purchase,
consulting, advertising, promotion, public relations and construction contracts,
agreements, commitments, guarantees and warranties) that will survive Closing
and be binding upon Purchaser. Seller has received no written notice from any
party of any breach, default or failure to perform any material obligations
under any Contracts that has not heretofore been cured; and Seller has delivered
no notice to any other party to any such Contracts alleging any breach
thereunder which has not heretofore been cured, and to Seller’s knowledge, no
such defaults exist. Seller has delivered to Purchaser true, correct and
complete copies of all of the Contracts.

5.1.8     Seller has received no written notice of any violation of any federal,
state or local law, order, rule, regulation, code, statute, or ordinance that
could have any material effect on the Property, nor, to Seller’s knowledge, do
any such violations currently exist.

5.1.9     During the period of time that Seller has owned the Property, Seller
has not received any written notice of the violation of any law relating to
Hazardous Substances that has not been cured or corrected. As used herein, the
term "Hazardous Substances" means any hazardous or toxic materials, substances
or wastes, subject to regulation under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 6901, et
seq.), the Resources Conservation and Recovery Act of 1976 (42 U.S.C. Section
6901, et seq.), the Clean Water Act (33 U.S.C. Section 1251, et seq.), the Safe
Drinking Water Act (49 U.S.C. Section 1801, et seq.), the Hazardous
Transportation Act (42 U.S.C. Section 6901, et seq.), and the Toxic Substance
Control Act (15 U.S.C. Section 2601, et seq., or any other similar federal,
state or local laws, regulations, rules or ordinances relating to environmental
matters (collectively, "Environmental Laws"). Seller is not in possession of any
additional environmental assessments or studies prepared on behalf of Seller
with respect to the Property other than the environmental reports provided as
part of the Property Documents.

-12-

 

5.1.10      (i) Except as shown on the Rent Roll provided by Seller to Purchaser
on the Effective Date, there are no leasing commissions now or hereafter due
with respect to the Leases for any current terms or exercised renewals,
extensions or expansions, (ii)Seller has entered into no leasing brokerage or
leasing commission agreements with respect to the Property, where a commission
or fee has been earned but not fully paid, and (iii) Seller has not entered into
any commission or leasing agreements relating to any future renewals, extensions
or expansions with respect to the Leases or with respect to any future leases or
as to the procuring of tenants.

5.1.11     No petition in bankruptcy (voluntary or otherwise), assignment for
the benefit of creditors, or petition seeking reorganization or arrangement or
other action under federal or state bankruptcy laws is pending against, or
contemplated by Seller nor has Seller received any written notice that any such
bankruptcy (voluntary or otherwise), assignment for the benefit of creditors, or
petition seeking reorganization or arrangement or other action under federal or
state bankruptcy laws is pending against, or contemplated by any tenant under a
Lease.

5.1.12     Seller has received no written notice from any tenant of any breach
or default by Landlord under the Leases that remains uncured.

5.1.13     The Rent Roll and the amount of all security deposits shown on the
Rent Roll provided by Seller to Purchaser on the Effective Date are true and
correct except as may be disclosed in the Estoppel Letters. Except as shown on
such Rent Roll, as such Rent Roll may be updated at Closing, no rentals have
been prepaid more than one month in advance.

5.1.14     Except as set forth on the Rent Roll, all bills for work done or
materials furnished with respect to tenant improvement work and other
alterations or improvements at the Property contracted for by Seller have been
paid in full.

5.1.15     To Seller's actual knowledge, there is no public improvement
benefitting the Property which has been ordered to be made and which has not
heretofore been completed, assessed and paid for. Seller has not received any
notice and has no actual knowledge of any pending or threatened liens, special
assessments, impositions or increases in assessed valuations to be made against
the Property. Other than the pending tax protest with respect to the 2013 tax
year, there are no pending tax protests by Seller with respect to the Property.

5.1.16     Seller is not acting, directly or indirectly, for or on behalf of any
person named by the United States Treasury Department as a Specifically
Designated National and Blocked Person, or for or on behalf of any person
designated in Executive Order 13224 as a person who commits, threatens to
commit, or supports terrorism. To Seller’s actual knowledge, Seller is not
engaged in the transaction contemplated by this Agreement directly or indirectly
on behalf of, or facilitating such transaction directly or indirectly on behalf
of, any such person.

-13-

 

5.1.17     To Seller’s actual knowledge, no tenant under any Lease has assigned
its interest under such Lease or subleased all or any portion of its premises,
except as set forth on the Rent Roll. The Leases are in full force and effect
and, to Seller’s actual knowledge and except as disclosed on the Rent Roll, none
of the tenants are in default. To Seller's actual knowledge, except as disclosed
on the Rent Roll, no tenant has made any outstanding assertion of, nor are any
tenants entitled to, any defenses or offsets to rent accruing after the Closing
Date. Except as set forth on the Rent Roll, all of the landlord’s obligations to
construct tenant improvements or reimburse the tenants for tenant improvements
under the Leases have been paid and performed in full and all concessions from
the landlord under the Leases (including, without limitation, rent abatement,
free rent, and other rental payments) have been paid and performed in full. No
tenant under the Leases has, nor to Seller’s actual knowledge does any other
person or entity have, any right or option to purchase all or any portion of the
Property. Seller has delivered to Purchaser true, correct and complete copies of
all of the Leases.

5.1.18     Seller has no employees.

5.2     By Purchaser. Purchaser represents and warrants to Seller as follows:

5.2.1     Purchaser is a limited liability company formed and validly existing
under the laws of State of Delaware, and as of the Closing shall be authorized
to do business in the State of Colorado, has duly authorized the execution and
performance of the Agreement, and such execution and performance will not
violate any terms of its organization documents.

5.2.2     The execution and performance of this Agreement will not violate any
material term of any agreement by which Purchaser is bound.

5.2.3     Purchaser, or its designated assignee, is acting as principal in this
transaction with authority to close the transaction.

5.2.4     No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending against or contemplated
by Purchaser.

5.2.5     Purchaser acknowledges that by the Closing Date, Purchaser will have
had sufficient opportunity to inspect the Property fully and completely at its
expense in order to ascertain to its satisfaction the extent to which the
Property complies with applicable zoning, building, environmental, health and
safety and all other laws, codes and regulations.

5.2.6     Purchaser acknowledges that, by the Closing Date, Purchaser will have
had sufficient opportunity to review the Leases, contracts, expenses and other
matters relating to the Property in order to determine, based upon its own
investigations, inspections, tests and studies, whether to purchase the Property
and to assume Seller's obligations under the Leases, contracts and otherwise
with respect to the Property.

-14-

 

5.2.7     To Purchaser’s knowledge, Purchaser is not acting, directly or
indirectly, for or on behalf of any person named by the United States Treasury
Department as a Specifically Designated National and Blocked Person, or for or
on behalf of any person designated in Executive Order 13224 as a person who
commits, threatens to commit, or supports terrorism. To Purchaser’s knowledge,
Purchaser is not engaged in the transaction contemplated by this Agreement
directly or indirectly on behalf of, or facilitating such transaction directly
or indirectly on behalf of, any such person. The provisions of this Section
5.2.7 shall not apply to any interest in Purchaser which is owned through
publicly traded shares of ownership interests in Purchaser or its affiliates.

5.3     Mutual. Each of Seller and Purchaser represents to the other that it has
had no dealings, negotiations, or consultations with any broker, representative,
employee, agent or other intermediary in connection with the Agreement or the
sale of the Property, except for Cushman & Wakefield ("Seller's Broker"), who
represents Seller in connection herewith. Seller shall pay Seller's Broker a
commission pursuant to a separate written agreement with Seller's Broker. Each
party will indemnify, defend and hold the other harmless (including reasonable
attorney’s fees) from the claims of any other brokers claiming by, through or
under that party with respect to compensation due in connection with this
Agreement or in connection with the sale of the Property. The terms and
provisions of this Section 5.3 shall survive Closing.

6.     Costs and Prorations.

6.1     Purchaser's Costs. Purchaser shall pay the following costs of closing
this transaction:

6.1.1     The fees and disbursements of its counsel, inspecting architect and
engineer and any other consultants engaged by Purchaser, if any;

6.1.2     Any and all recording fees and sales taxes in connection with the
transfer of the Property;

6.1.3     Any fees due to Purchaser’s lenders, if any;

6.1.4     The cost of any premium charges or endorsements to the Owner's Title
Policy, including any additional premium charges for endorsements, deletions of
exception items, and extended coverage (but excluding any deletions obtained by
Seller to cure title defects that it has agreed to cure);

6.1.5     The cost of transfer taxes and deed stamp fees in connection with the
transfer of the Property;

6.1.6     One-half of Escrow Holder’s escrow fees; and

6.1.7     Any other expenses incurred by Purchaser or its representatives in
inspecting or evaluating the Property or closing this transaction.

-15-

 

6.2     Seller's Costs. Seller shall pay the following costs of closing this
transaction:

6.2.1     The cost of the Title Commitment and the basic Owner's Title Policy in
the amount of the Purchase Price, excluding any additional cost for
endorsements, but including any endorsements or deletions obtained by Seller to
cure title defects that it has agreed to cure;

6.2.2     The cost of the Survey;

6.2.3     The recording fees for releases or title curative documents in order
to convey title as required hereunder;

6.2.4     The fees and disbursements of Seller's counsel;

6.2.5     Commissions to Seller's Broker in connection with the purchase and
sale contemplated hereunder in accordance with Section 5.3 above;

6.2.6     One-half of Escrow Holder’s escrow fees; and

6.2.7     The cost to transfer any letters of credit that are security deposits
which are not the responsibility of the tenant under the applicable Lease.

 

6.3     Adjustments and Prorations. Adjustments and prorations with respect to
the Property shall be computed and determined between the parties as of 12:01
a.m. Mountain Time on the Closing Date as follows:

6.3.1     General real estate taxes, special assessments and personal property
taxes shall be prorated as of the Closing Date, and Seller or Purchaser shall
receive a credit at Closing, as appropriate. Without affecting the obligations
set forth in this Section 6.3.1, the prorations for real and personal property
taxes shall be equitably adjusted to reflect any such items directly paid by
tenants to the applicable third-party payees. If final taxes or special
assessments attributable to 2013 (and commonly payable in 2014) are not known as
of the Closing, the parties agree to reprorate when such amounts become known.
At Closing, Purchaser shall receive a per diem credit for 2013 taxes based on
the known 2012 tax bills with the 2013 amount being subject to reproration once
the final 2013 bills are available, provided however that Seller shall not be
responsible for any increases in such taxes resulting from the sale contemplated
hereby. Seller has paid or shall pay prior to Closing all 2012 real estate and
personal property taxes.

6.3.2     All rents and other sums ("Rents") received from tenants of the
Property prior to Closing will be prorated as of the Closing Date. All Rents
received from tenants that are attributable to the period prior to the Closing
Date will be retained by Seller. All Rents that are attributable to the period
on and after the Closing Date will be paid to Purchaser by the tenants or, to
the extent received by Seller, credited to Purchaser at Closing. Seller shall
not be entitled to any credits at Closing for any unpaid or delinquent rents as
of the Closing Date. All Rents received by Seller on and after the Closing Date
shall be held in trust by Seller for Purchaser and shall be promptly delivered
to Purchaser

-16-

 

by Seller for application as provided in this Section 6.3.2. All Rents received
by or credited to Purchaser on and after the Closing Date, shall be applied (i)
first to Rents due under the Leases attributable to the period on and after the
Closing Date and (ii) then to any delinquent Rents due to Seller. Purchaser
shall use commercially reasonable efforts (without litigation) to collect or
attempt to collect delinquent Rents, which efforts shall be limiting to
invoicing the tenant therefor. Any reasonable out-of-pocket costs incurred by
Purchaser in collection of delinquent Rents shall be deducted by Purchaser prior
to payment to Seller. If Purchaser has been unable to collect any delinquent
Rents (attributable to the period prior to Closing) within forty-five (45) days
after Closing, Seller shall have the right to contact tenants to request payment
of delinquent Rents after the Closing Date and to institute legal proceedings
solely limited to Seller obtaining a monetary judgment for such delinquent Rents
and amounts and costs associated therewith.

6.3.3     Any security deposits of tenants that are held by Seller will be
credited to Purchaser. Any letters of credit that are security deposits will be
transferred to Purchaser at Closing.

6.3.4     All amounts payable, owing or incurred in connection with the Property
under the Contracts and Telecommunications Licenses to be assumed by Purchaser
under the Assignment and Assumption of Contracts and Warranties described in
Section 9.2.4 shall be prorated as of the Closing Date, and Seller shall be
responsible for all amounts payable under the Contracts which are to be
terminated as of Closing pursuant to Section 4.5.

6.3.5     Seller shall be credited for any utility deposits transferred
hereunder. All other utility deposits may be withdrawn by and refunded to
Seller, and Purchaser shall make its own replacement deposits for utilities as
may be required by the applicable utilities.

6.3.6     The Deposit shall be paid to Seller as a credit against the Purchase
Price.

6.3.7     All utility charges that are not separately metered to tenants will be
prorated to the Closing Date. Seller will obtain a final billing therefor and
pay any amounts owing for the period prior to the Closing Date. Purchaser shall
pay any amounts owing for the period on and after the Closing Date. To the
extent that utility bills cannot be prorated in the foregoing manner, they shall
be prorated as of the Closing Date based on the most recent bills available and
re-prorated when the final bills are received.

6.3.8     Leasing Costs shall be allocated as set forth in Section 6.4.

6.3.9     Unless provided otherwise hereinabove, such other items which are
customarily prorated in a purchase and sale of the type contemplated hereunder
shall be prorated as of the Closing Date.

-17-

 

6.3.10     Seller is currently collecting from tenants additional Rents to
reimburse taxes, insurance, utilities, maintenance and other operating costs and
expenses (collectively, "Pass Through Charges") incurred by Seller in connection
with the ownership, operation, maintenance and management of the Property.
Certain Pass Through Charges have been estimated. The Pass Through Charges will
be prorated as of the Closing Date based on the current estimates used by
Seller. However, with respect to actual Pass Through Charges not known as of the
Closing Date, Purchaser will prepare operating expense statements for the
Property for the calendar year in which the Closing occurs ("Reconciliation
Statement") within 90 days following the end of the calendar year in which the
Closing occurs. Seller will cooperate with Purchaser in Purchaser’s preparation
of the Reconciliation Statement by providing to Purchaser any necessary
information in Seller’s possession or reasonable control. Seller shall have 15
Business Days in which to object to or comment upon the Reconciliation
Statement, and the parties shall cooperate in good faith to resolve such
objections or comments in order to agree upon a final Reconciliation Statement.
If Seller does not comment or object to the Reconciliation Statement within the
15-day period, it shall be deemed to have approved the Reconciliation Statement.
If Seller collected Pass Through Charges in excess of a tenant’s actual share
thereof, then Seller shall pay Purchaser such excess within 10 days after
Seller’s approval of the Reconciliation Statement. If Seller collected Pass
Through Charges that are less than a tenant’s actual share thereof, then
Purchaser shall pay Seller the amount thereof within 10 days after Seller’s
approval of the Reconciliation Statement.

6.3.11     The provisions of this Section 6.3 shall survive the Closing.

6.4     Leasing Costs. Purchaser shall pay all Leasing Costs (hereinafter
defined) with respect to Leases entered into after the Effective Date. If Seller
has paid such amounts prior to the Closing Date with regard to Leases approved
by Purchaser entered into after the Effective Date, Purchase shall reimburse
Seller for such payments at Closing. Notwithstanding anything in this Agreement
to the contrary but expressly subject to the terms of this Section 6.4, prior to
the Closing, Seller shall pay and satisfy in full all leasing commissions, costs
for tenant improvements, tenant improvement allowances and free rent periods
(collectively, "Leasing Costs") with respect to any existing Leases, occupancy
agreements, or amendments to existing Leases. In furtherance of the foregoing,
from and after the Effective Date, Seller shall diligently pursue amendments
with all tenants under Leases where the landlord is responsible for Leasing
Costs (including, without limitation, Hall & Evans LLC and Core Site LLC) in
form reasonably satisfactory to Purchaser, pursuant to which all landlord
obligations with respect to Leasing Costs shall be eliminated in their entirety
at or prior to the Closing (any such amendment, a “Leasing Cost Amendment”). In
the event Seller is unable to obtain such amendments prior to the Closing Date
with respect to any tenants under Leases where the landlord is responsible for
Leasing Costs, then at Closing, Purchaser shall assume the obligation to pay
such Leasing Costs, and shall receive a credit against the Purchase Price in an
amount equal to the sum of all such Leasing Costs assumed by Purchaser.

7.     Damage, Destruction or Condemnation.

-18-

 

7.1     Casualty. In the event of damage to the Property by fire or other
casualty prior to the Closing Date, Seller shall promptly notify Purchaser of
such fire or other casualty. If the fire or other casualty causes damage which
(a) would cost in excess of $2,000,000.00 to repair, (b) materially and
adversely affects access to the Property, or (c) entitles any Required Tenant to
terminate its Lease as a result thereof, then Purchaser may elect, by written
notice to be delivered to Seller on or before the sooner of (i) the 15th day
after Purchaser's receipt of such notice, or (ii) the Closing Date, to either:
(a) close the transaction contemplated by this Agreement and receive (x) all
insurance claims and proceeds paid or payable to Seller as a result of such fire
or other casualty, with the same being paid or assigned to Purchaser at Closing
and (y) a credit against the Purchase Price of the deductible for any applicable
insurance policies under which proceeds are to be paid to Purchaser or (b)
terminate this Agreement and receive a return of the Deposit in which case the
parties shall have no further obligations hereunder except for the Surviving
Obligations. If the damage to the Property by fire or other casualty prior to
the Closing Date (a) would cost less than or equal to $2,000,000.00 to repair,
(b) does not materially and adversely affect access to the Property, and (c)
does not entitle any Required Tenant to terminate its Lease as a result thereof,
Purchaser shall not have the right to terminate its obligations under this
Agreement by reason thereof, and Seller shall have the right to elect to either
(A) repair and restore the Property if such repair or restoration may be
completed prior to the Closing Date or (B) to assign and transfer to Purchaser
on the Closing Date all of Seller's right, title and interest in and to all
insurance proceeds paid or payable to Seller on account of such fire or casualty
in which case Purchaser will receive a credit against the Purchase Price in the
amount of the deductible for any applicable insurance policies under which
proceeds are to be paid to Purchaser and Seller shall deliver any rental
insurance proceeds received by Seller for the period following Closing to
Purchaser, and shall assist Purchaser in making any claims with respect to same.
The provisions of this Section 7.1 shall survive the termination of this
Agreement.

7.2     Condemnation. If, prior to the Closing Date, all or any portion of the
Property is taken by condemnation or a conveyance in lieu thereof, or if notice
of a condemnation proceeding with respect to the Property is received by Seller
(a copy of which notice shall be immediately delivered by Seller to Purchaser),
Seller shall promptly notify Purchaser of such condemnation or a conveyance in
lieu thereof. Purchaser may elect, by written notice to be delivered to Seller
on or before the 15th day after Purchaser's receipt of such notice, to terminate
this Agreement, in which event the Deposit shall be returned to Purchaser, and
the parties hereto shall have no further obligations hereunder (except for the
Surviving Obligations). If Purchaser elects to close this transaction
notwithstanding such taking or condemnation, Purchaser shall be entitled to any
award due to Seller as a result of such condemnation proceedings, with the same
being paid or assigned to Purchaser at Closing.

8.     Notices.

Any notice required or permitted to be given hereunder shall be deemed to be
given (i) upon receipt if hand delivered, (ii) one Business Day after pickup by
or delivery to Emery Air Freight, Airborne, Federal Express, or similar
overnight express service, (iii) upon transmittal if sent via e-mail (only as
provided below), or (iv) upon confirmation of transmission if sent by facsimile
(only as provided below), and in each such cases addressed to the parties at
their respective addresses set forth in the Term Sheet incorporated above) or in
each case to such other address as either party may from time to time designate
by giving notice in writing to the other party. Except for e-mail and facsimile
notices between 9:00 a.m. and 5:00 p.m. Mountain Time on a Business Day that are
followed up by an overnight courier delivery, telephone and facsimile numbers
and email addresses are for informational purposes only. Effective notice will
be deemed given only as provided above.

-19-

 

9.     Closing.

9.1     Conditions to Closing.

9.1.1     Purchaser's Conditions to Closing. The obligation of Purchaser to
purchase the Property as set forth in this Agreement is contingent upon
satisfaction or waiver by Seller of all of the following conditions precedent:

(a)     Representations and Warranties. All of Seller's representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and as of the Closing Date, except for (i) changes in
such representations as a result of facts or circumstances, the occurrence of
which have been consented to or approved in writing by Purchaser, and (ii) acts
required or permitted to be done by Seller pursuant to and in accordance with
the provisions of this Agreement. Purchaser shall give written notice to Seller
within five days after Purchaser's knowledge that any Seller representation and
warranty is not true and correct; provided, however, that Purchaser's failure to
give such written notice shall in no instance constitute a default by Purchaser
under this Agreement.

(b)     Seller's Agreements. Performance by Seller in all material respects of
Seller's obligations under this Agreement to be performed at or before the
Closing Date.

(c)     Litigation. There shall exist no pending or threatened action, suit or
proceeding with respect to Seller before or by any court or administrative
agency which seeks to restrain or prohibit, or to obtain damages or a discovery
order with respect to, this Agreement or the consummation of the transaction
contemplated hereby.

(d)     Estoppel Letters. Purchaser shall have received the required tenant
Estoppel Letters in the manner described in Section 4.4 herein.

(e)     Title Policy. The Title Company shall be irrevocably committed to issue
the Title Policy to Purchaser in accordance with Section 3.5 hereof.

(f)     Required Leases. (i) As of the Closing Date, the Leases for each of the
Required Tenants shall be in full force and effect, and Seller shall have not
sent nor received written notice of a material monetary default or claim by
Seller or any such Required Tenant under any Required Tenant's Lease that has
not been cured to the satisfaction of Purchaser or otherwise waived in writing
to the satisfaction of Purchaser, and (ii) on or prior to the Closing Date no
Required Tenant shall have initiated or had initiated against it any insolvency,
bankruptcy, receivership or similar proceeding which has not been dismissed.

In the event any of the conditions set forth in this Section 9.1.1 are not
fulfilled or waived, Purchaser may, by written notice to Seller, terminate this
Agreement, whereupon, absent any default by Purchaser resulting in the failure
of any of Seller’s conditions precedent to Closing, the Deposit shall be paid to
Purchaser, and all rights and obligations hereunder of each party shall
terminate except for the Surviving Obligations; provided, however, if the
failure of any condition was the result of a default by Seller, Purchaser shall
have its rights and remedies as set forth in Section 10.2.

-20-

 

9.1.2     Seller's Conditions to Closing. The obligation of Seller to sell the
Property as set forth in this Agreement is contingent upon satisfaction or
waiver by Purchaser of all of the following conditions precedent:

(a)     Representations and Warranties. All of Purchaser's representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and as of the Closing Date, except for (i) facts or
circumstances, the occurrence of which have been consented to or approved in
writing by Seller, and (ii) acts done or suffered to be done by Purchaser
pursuant to and in accordance with the provisions of this Agreement. Seller
shall give written notice to Purchaser within five days after Seller's knowledge
that any Purchaser representation and warranty is not true and correct;
provided, however, that Seller's failure to give such written notice shall in no
instance constitute a default by Seller under this Agreement.

(b)     Purchaser's Agreements. Performance by Purchaser in all material
respects of Purchaser's obligations under this Agreement to be performed at or
before the Closing Date.

(c)     Litigation. There shall exist no pending or threatened action, suit or
proceeding with respect to Purchaser before or by any court or administrative
agency which seeks to restrain or prohibit, or to obtain damages or a discovery
order with respect to, this Agreement or the consummation of the transaction
contemplated hereby.

In the event any of the conditions set forth in this Section 9.1.2 are not
fulfilled or waived, Seller may, by written notice to Purchaser, terminate this
Agreement, whereupon the Deposit shall be paid to Seller, unless the failure of
such condition was the result of a default by Purchaser, and all rights and
obligations hereunder of each party shall terminate except for the Surviving
Obligations.

9.2     Seller's Deliveries. Seller shall deliver either at the Closing or by
making available at the Property, as appropriate, the following original
documents, each executed and, if required, acknowledged:

9.2.1     A duly executed special warranty deed (the "Deed") to the Property, in
the form attached hereto as Exhibit 9.2.1, subject only to the Permitted
Encumbrances and other matters subsequently approved by Purchaser, together with
any applicable real estate transfer declarations.

9.2.2     Two duly executed counterparts of a Bill of Sale covering the Personal
Property in the form attached hereto as Exhibit 9.2.2.

9.2.3     (i) a Rent Roll dated as of the date of Closing certified by Seller to
be true and correct subject to any exceptions noted in the Estoppel Letters; and
(ii) two duly executed counterparts of an assignment of such leases, deposits,
and prepaid rents by way of an Assignment and Assumption of Leases agreement in
the form attached hereto as Exhibit 9.2.3, and (iii) originals (or copies where
originals are not available) of all Leases.

-21-

 

9.2.4     (i) Originals (or copies where originals are not available) of all
Contracts relating to the Property which are being assumed by Purchaser in
accordance with the terms hereof; and (ii) an assignment of such Contracts to
Purchaser by way of an Assignment and Assumption of Contracts and Warranties
agreement, in the form attached hereto as Exhibit 9.2.4, provided that Purchaser
shall be responsible for all expenses in connection with the assignment of any
warranty or guaranty assigned thereunder. In addition, Seller shall, at the
request of Purchaser, execute and deliver a separate Assignment and Assumption
of Contracts and Warranties agreement, in the form attached hereto as Exhibit
9.2.4 to FSP Protective TRS Corp. with respect to certain designated Leases and
Contracts as directed by Purchaser.

9.2.5     All books and records at the Property held by or for the account of
Seller, including, without limitation, plans and specifications, as available
together with a set of keys, as well as all master keys and access cards, to the
Property.

9.2.6     An affidavit pursuant to the Foreign Investment and Real Property Tax
Act in the form attached hereto as Exhibit 9.2.6.

9.2.7     All of the original Leases and Telecommunications Licenses in the
possession of Seller, together with a letter notifying tenants of the conveyance
of the Property in the form attached hereto as Exhibit 9.2.7.

9.2.8     A letter notifying other parties to any Contracts being assigned by
the Assignment and Assumption of the assignment of such Contracts to Purchaser
in the form of Exhibit 9.2.8; provided that Purchaser shall prepare such letters
for Seller's execution at Closing.

9.2.9     A certificate stating Seller's representations and warranties as of
the Closing Date.

9.2.10     An affidavit and certificate as to parties in possession and debts
and liens in a form reasonably required by the Title Company and reasonably
acceptable to Seller.

9.2.11     A settlement statement with final closing prorations and adjustments.

9.2.12     All letters of credit and other non-cash security deposits for which
Purchaser is not receiving a credit, together with documents of assignment
running in favor of Purchaser, if any. In the event any deposits are in the form
of a letter of credit, then Seller shall deliver at Closing the original
letter(s) of credit, together with documentation sufficient to cause the
letter(s) of credit to be assigned to Purchaser upon approval thereof by the
issuer of the letter(s) of credit,

9.2.13     Evidence reasonably satisfactory to the Title Company regarding the
good standing of Seller and the legal authority of Seller to execute and deliver
this Agreement and the other documents which Seller is required to deliver under
this Agreement.

9.2.14     Evidence of termination of existing management and leasing
agreements, as well as all Contracts which Seller is required to terminate
pursuant to Section 4.5.

-22-

 

9.2.15     Such other documents and instruments as may be specified in this
Agreement or as may be necessary or convenient to close the purchase and sale in
accordance with this Agreement.

9.3     Purchaser's Deliveries. At the Closing, Purchaser shall (i) pay Seller
the Purchase Price and (ii) execute the agreements referred to in Sections
9.2.2, 9.2.3(ii), and 9.2.4(ii).

9.4     Possession. Purchaser shall be entitled to possession of the Property
upon conclusion of the Closing.

9.5     Insurance. Seller shall terminate its policies of insurance as of noon
on the Closing Date, and Purchaser shall be responsible for obtaining its own
insurance thereafter.

10.     Default.

10.1     Purchaser Default. If Purchaser shall fail to perform its obligations
at Closing, Seller shall be entitled, as its sole and exclusive remedy, to
terminate this Agreement by delivering written notice of termination to
Purchaser and in such event, the Deposit shall be retained by Seller as
liquidated damages as Seller's sole and exclusive remedy (except in connection
with Purchaser's breach of a Surviving Obligation), and both parties shall be
relieved of and released from any further liability hereunder except for the
Surviving Obligations. Seller and Purchaser agree that damages cannot be
foreseen in the event of Purchaser's default, that the Deposit is a fair and
reasonable amount to be retained by Seller as agreed and liquidated damages in
light of Seller's removal of the Property from the market and the costs incurred
by Seller and shall not constitute a penalty or forfeiture.

10.2     Seller Default. If Seller shall breach its obligations hereunder or be
in default under this Agreement, Purchaser may elect as its sole and exclusive
alternative remedies hereunder either to: (i) terminate the Agreement and
recover the Deposit or (ii) enforce Seller's obligations to convey the Property
by filing a suit for specific performance within 60 days of such notice of
Seller's default. Purchaser waives any right to receive actual, consequential,
special, punitive or other damages as a result of Seller's default; provided
that the foregoing waiver shall not affect Purchaser's rights under Section
11.15 below or Purchaser's rights to receive reimbursement of its costs as
provided in this Section 10.2. In the event Purchaser elects to terminate this
Agreement as provided in this Section 10.2, Seller shall, within 30 days after
receipt of supporting documentation from Purchaser, pay to Purchaser the total
out-of-pocket costs incurred by Purchaser in connection with this Agreement and
Purchaser’s due diligence activities, up to $200,000.00, including amounts
incurred by Purchaser in its inspection and investigation of the Property and
attorneys' fees in connection with negotiation of this Agreement and any loan
documents in connection therewith. Notwithstanding the foregoing, if specific
performance is not available or attainable solely as a result of Seller's
conveyance of the Property or conveyance of superior right to purchase the
Property to a third party in breach of this Agreement, then Seller shall be
liable to Purchaser for actual damages caused by Seller's breach up to
$3,000,000.00 ("Seller’s Maximum Liability"), and Purchaser hereby waives all
damages in excess thereof.

-23-

 

11.     Miscellaneous.

11.1     Entire Agreement. This Agreement, together with the Exhibits attached
hereto, all of which are incorporated by reference and the Indemnity Agreement,
which is incorporated herein by reference, is the entire agreement between the
parties with respect to the subject matter hereof, and no alteration,
modification or interpretation hereof shall be binding unless in writing and
signed by both parties.

11.2     Severability. If any provision of this Agreement or application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.

11.3     Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the state of Colorado.

11.4     Assignability. Except for an Approved Assignment made with three
Business Days prior written notice to Seller, Purchaser may not assign this
Agreement without first obtaining Seller's written consent. Any assignment in
contravention of this provision shall be void. No assignment shall release the
Purchaser from any obligation or liability under this Agreement. Any assignee
shall be deemed to have made any and all representations and warranties made by
Purchaser hereunder, as if the assignee were the original signatory hereto. If
Purchaser requests Seller's written consent to any assignment, Purchaser shall
(i) notify Seller in writing of the proposed assignment, (ii) provide Seller
with the name and address of the proposed assignee, (iii) provide Seller with
financial information including financial statements of the proposed assignee,
and (iv) provide Seller with a copy of the proposed assignment. Purchaser shall
be entitled to assign this Agreement to any entity that is a wholly owned
subsidiary of Purchaser (an "Approved Assignment"); provided that the assignee
assumes all of the obligations of assignor under this Agreement.

11.5     Successors Bound. This Agreement shall be binding upon and inure to the
benefit of Purchaser and Seller and their respective successors and permitted
assigns.

11.6     No Public Disclosure. Seller shall make no public announcement or other
disclosure of this Agreement or any information related to this Agreement to
outside brokers or third parties, before the Closing, without the prior written
specific consent of Purchaser; provided, however, that Seller may make
disclosure of this Agreement to its investors, lenders, creditors, officers,
employees and agents. Purchaser shall make no public disclosure of the terms of
this transaction, including without limitation, the Purchase Price or any of the
terms of this Agreement prior to the Closing, without the prior written consent
of Seller, except that Purchaser may discuss the transaction in confidence with
its parent entity and affiliates and with prospective lenders, investors,
underwriters of Purchaser or its parent entity or affiliates, and with persons
assisting Purchaser in the transaction; provided that the prospective mortgagees
and such persons are informed of this non-disclosure provision agreement and
agree to be bound by the terms hereof. Notwithstanding anything to the contrary
contained herein, Purchaser and Seller may disclose any information with respect
to the transaction contemplated by this Agreement to and as required by the U.S.
Securities and Exchange Commission or as otherwise required, requested or
demanded by law, regulation or legal process, including, without limitation, the
filing of a complete copy of this Agreement with the U.S. Securities and
Exchange Commission.

-24-

 

11.7     Captions. The captions in this Agreement are inserted only as a matter
of convenience and for reference and in no way define, limit or describe the
scope of this Agreement or the scope or content of any of it provisions.

11.8     Attorneys' Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys' fees
and costs. The provisions of this Section 11.8 shall survive termination and
Closing.

11.9     No Partnership. Nothing contained in this Agreement shall be construed
to create a partnership or joint venture between the parties or their successors
in interest.

11.10     Time of Essence. Time is of the essence in this Agreement.

11.11     Counterparts. This Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.

11.12     Recordation. Purchaser and Seller agree not to record this Agreement
or any memorandum hereof.

11.13     Proper Execution. The submission by Seller to Purchaser of this
Agreement in unsigned form shall be deemed to be a submission solely for
Purchaser's consideration and not for acceptance and execution. Such submission
shall have no binding force and effect, shall not constitute an option, and
shall not confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial performance.
The submission by Seller of this Agreement for execution by Purchaser and the
actual execution and delivery thereof by Purchaser to Seller shall similarly
have no binding force and effect on Seller unless and until Seller shall have
executed this Agreement and a counterpart thereof shall have been delivered to
Purchaser.

11.14     Tax Protest. If, as a result of any tax protest or otherwise, any
refund is paid or reduction of any real property or other tax or assessment is
made available relating to the Property with respect to any period prior to the
2013 tax year, Seller shall be entitled to receive or retain such refund or the
benefit of such reduction, less the equitable prorated costs of collection and
any amounts due to tenants. Purchaser shall be entitled to retain any refund or
benefit of reduction attributable to tax year 2013 and periods thereafter;
provided, however, Seller shall receive any amounts due pursuant to the
reprorations in Section 6.3

11.15     Survival and Limitation of Representations and Warranties; Seller's
Knowledge. Unless otherwise a breach of Seller’s obligations under this
Agreement, no changes in the condition or matters which are the subject of any
of the representations and warranties of Seller in this Agreement shall
constitute a default by Seller or give rise to any claim by Purchaser; provided
that Purchaser shall retain its rights under Section 9.1.1 hereof. In the event
Purchaser discovers prior to Closing that any of Seller’s representations and
warranties were untrue in any material respect when made, then Purchaser, as its
sole remedy, may either: (i) accept a qualification to Seller’s representations
and warranties as of the Closing and complete the purchase and sale of the
Property in accordance with the terms hereof and thereby waive any rights to
recovery for breach of the representation and warranty or (ii) elect to
terminate this

-25-

 

Agreement by delivering written notice thereof to Seller on or before the
Closing in which event Seller shall, within 30 days after receipt of supporting
documentation from Purchaser, pay to Purchaser the total out-of-pocket costs
incurred by Purchaser in connection with this Agreement and Purchaser’s due
diligence activities, up to $200,000.00, including amounts incurred by Purchaser
in its inspection and investigation of the Property and attorneys' fees in
connection with negotiation of this Agreement and any loan documents in
connection therewith, and Purchaser will be entitled to the return of the
Deposit. Notwithstanding any provision to the contrary contained in this
Agreement or any documents executed by Seller pursuant hereto or in connection
herewith, except as set forth in Section 10.2 and except for amounts payable
under Section 5.3, the maximum aggregate liability of Seller and the maximum
aggregate amount which may be awarded to and collected by Purchaser for any
breach of this Agreement by Seller prior to or after the Closing (including,
without limitation, the breach of any covenants, representations or warranties
contained herein and in any and all documents executed pursuant hereto or in
connection herewith including the indemnifications for pre-closing liabilities
set forth in the Assignment and Assumption of Leases and the Assignment and
Assumption of Contracts and Warranties, in the aggregate) shall not exceed the
lesser of: (a) Purchaser’s actual out-of pocket costs or (b) Seller's Maximum
Liability. Notwithstanding the foregoing or anything contained in this
Agreement, however, if the Closing occurs, Purchaser hereby expressly waives,
relinquishes and releases any right or remedy available to it at law, in equity
or under this Agreement to make any claim against Seller for damages that
Purchaser may incur, or to rescind this Agreement and the transaction as the
result of any breach of Seller's covenants, representations or warranties herein
if (x) Purchaser knew or should have known based on the Property Documents
available to Purchaser that such covenant, representation or warranty was
untrue, inaccurate or unperformed at the time of the Closing, (y) Purchaser's
damages as a result of such covenants, representations or warranties being
untrue, inaccurate or unperformed are reasonably estimated to aggregate less
than $50,000.00 or (z) if an action has not been filed with a court of competent
jurisdiction and summons and complaint duly served upon Seller claiming such
breach and action for damages within six (6) months after the Closing Date. The
provisions of this Section 11.15 shall survive the Closing and shall not be
merged therein.

Whenever a representation or warranty is made in this Agreement on the basis of
Seller's actual knowledge, such representation and warranty is made solely on
the basis of the actual knowledge without inquiry or investigation of Peter
Savoie, the person having responsibility for the asset management of the
Property.

 



11.16     No Processing. Without Seller's prior written consent, until the
Closing, Purchaser shall not make any application to any governmental agency for
any permit, approval, license or other entitlement for the Property or the use
or development thereof, or have any communications with any governmental agency
or official relating to the condition (environmental or otherwise) of the
Property.

11.17     Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included at, unless such last day is a
Saturday, Sunday or legal holiday for national banks in the location where the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday, or legal holiday. The last day of
any period of time described herein shall be deemed to end at 5:00 p.m. Mountain
Time. For purposes hereof, the term "day" means a calendar day, and the term
"Business Day" means any day that is not a Saturday or Sunday, on which
commercial banks are generally open for business in the state in which the Land
is located.

-26-

 

11.18     Number and Gender. When necessary for proper construction hereof, the
singular of any word used herein shall include the plural, the plural shall
include the singular, and the use of any gender shall be applicable to all
genders.

 

11.19     Limitation of Liability. None of Seller's partners, members, managers,
officers, agents or employees shall have any personal liability of any kind or
nature or by reason of any matter or thing whatsoever under, in connection with,
arising out of or in any way related to this Agreement and the transactions
contemplated herein, and Purchaser waives for itself and for anyone who may
claim by, through or under Purchaser any and all rights to sue or recover on
account of any such alleged personal liability.

11.20     Audit. For a period of ninety (90) days from and after the Closing,
Purchaser may, at its sole cost and expense, cause an independent accounting
firm to prepare and deliver to Purchaser (and Seller if requested by Seller in
writing) an audit of the historical statement of revenues and direct operating
expenses of the Property (the “Audit”) for the calendar years 2011, 2012 and
2013 (through the date of Closing). In connection with the Audit, Seller
acknowledges and agrees that (i) the Audit may be included in any filing or
filings, as the case may be, that Purchaser (or any affiliate of Purchaser) is
required to file with the Securities and Exchange Commission, (ii) it will
reasonably cooperate with Purchaser and its independent accounting firm and
(iii)it will consent to the retention of Seller’s independent accounting firm by
Purchaser (or any affiliate of Purchaser) to prepare and deliver the Audit. The
provisions of this Section 11.20 shall survive the Closing.

[SIGNATURES ARE ON FOLLOWING PAGE]

-27-

 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement on the
date set forth below, effective as of the date set forth above.

 



SELLER:   MG-1005, LLC,     a Colorado limited liability company                
    By: /s/ Peter W. Savoie     Name:   Peter W. Savoie     Title:  Authorized
Signatory         PURCHASER:   FSP 1001 17th Street LLC,     a Delaware limited
liability company                     By:       Name: George J. Carter    
Title: President



 

ESCROW HOLDER ACKNOWLEDGMENT

 

     An original, fully executed copy of this Agreement, together with the
Deposit, has been received by the Escrow Holder this       day of      , 2013,
and by execution hereof the Escrow Holder hereby covenants and agrees to be
bound by the terms of this Agreement.

 



                    By:       Name:       Title:  

 

 

Signature Page



 

 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement on the
date set forth below, effective as of the date set forth above.

 



SELLER:   MG-1005, LLC,     a Colorado limited liability company                
    By:     Name:       Title:         PURCHASER:   FSP 1001 17th Street LLC,  
  a Delaware limited liability company                     By: /s/ George J.
Carter     Name: George J. Carter     Title: President

 

 



ESCROW HOLDER ACKNOWLEDGMENT

 

     An original, fully executed copy of this Agreement, together with the
Deposit, has been received by the Escrow Holder this       day of      , 2013,
and by execution hereof the Escrow Holder hereby covenants and agrees to be
bound by the terms of this Agreement.

 



                    By:       Name:       Title:  





 

 

Signature Page

 

 

EXHIBIT 1.1.1

LEGAL DESCRIPTION

 

 

Lots 1 through 32, inclusive, Block 96,

together with all of the platted, now vacated, alley in said Block,

East Denver, according to the recorded plat thereof

City and County of Denver, State of Colorado.

 

Exhibit 1.1.1 - Page 1

 

 

EXHIBIT 1.1.4

PERSONAL PROPERTY

See attached.

 

Exhibit 1.1.4 - Page 1

 

 



1001 - 17th Street
FF&E Inventory

 

 

Amount

 

Description

1 Dell Latitude D520 Laptop 3 Avaya Partner Phones 1 Sharp portable air
conditioner 1 HP LaserJet 3050 printer/fax machine 2 Nextel Blackberry 7100i
phone (Ken & Wendy) 1 Honeywell Quiet Care Humidifier 1 Panasonic DMC-LZ7
digital camera 2 Creative Lab Speaker Systems (Roger & Ken) 1 Dell Optiplex 740
full tower desktop computer (Ken) 2 Nextel Blackberry 7100i phones (Mike &
Corey) 5 Nextel 1355 phones (Security & Janitorial) 2 Apollo Desk Chairs with
Soft Casters (Security) 1 Dell Optiplex 740 Computer (Alison) 2 HP LaserJet
P2005D printers 1 Right Single Pedestal Desk (Alison) 1 Bridge with Hinged Door
(Alison) 1 Left Lateral File Credenza (Alison) 1 30" Overhead Cabinet (Alison) 1
36" Overhead Cabinet (Alison) 1 Black Task Light (Alison) 1 Tack Board with
Route for Task Light (Alison) 1 Black Plastic Center Drawer (Roger) 2 30"
Overhead Cabinet (Roger) 1 Black Task Light (Roger) 1 Tack Board= with Route for
Task Light (Roger) 1 Mobile Pedestal (Roger) 1 Apollo Desk Chair (Roger) 1 Left
Single Pedestal Desk (Wendy) 1 Black Plastic Center Drawer (Wendy) 1 Rectangular
Work Surface (Wendy) 2 Box/Box/File Pedestal (Wendy) 1 Filler Strip (Wendy) 2
30" Overhead Cabinet (Wendy) 1 Black Task Light (Wendy) 1 Tack Board with Route
for Task Light (Wendy) 1 4-Drawer Lateral File Credenza 1 Apollo Desk Chair
(Wendy) 1 Right Single Pedestal Desk (Ken) 1 Black Plastic Center Drawer (Ken) 1
Rectangular Work Surface (Ken) 1 File/File Pedestal 2 Filler Strip (Ken) 2 30"
Overhead Cabinet (Ken) 1 Black Task Light (Ken)

 

 

1001 - 17th Street
FF&E Inventory

 

 

Amount

 

Description

1 Tack Board with Route for Task Light (Ken) 1 Apollo Desk Chair (Ken) 1 10'
Rectangular Table Top (Conf. Rm.) 3 Cylinder Base (Conf. Rm.) 2 Electrical
Grommet with Ports (Conf. Rm.) 1 3' Visual Presentation Board (Conf. Rm.) 1
Storage Credenza (Conf. Rm.) 10 Apollo Desk Chairs (Conf. Rm.) 3 4-Drawer Metal
Lateral File 42"W 3 3-Drawer Metal Lateral File 36"W 1 Apollo Desk Chair
(Reception) 2 Citi Lounge Chair (Reception) 1 Citi Coffee Table (Reception) 1
Used Break Room Table (Kitchen) 2 Used Break Room Chairs (Kitchen) 8 Compel
Match Visitor Chairs 1 Reception Desk Shell (Reception) 1 Frosted Glass
Transaction Top (Reception) 1 42" Bridge (Reception) 1 Credenza Shell
(Reception) 1 Pedestal Drawer Unit (Reception) 1 2-Drawer Lateral File Cabinet
(Reception) 1 Pencil Drawer (Reception) 2 Nextel Blackberry 7100i (Stuart &
Prop. Asst.) 1 HP LaserJet P2005D printers 1 Blackberry Curve 8350i (Ken) 2
Nextel i365 phone (Lobby & Rover) 2 Blackberry Curve 8350i (Corey & Mike) 1
Blackberry Curve 8350i (Roger) 1 Blackberry Curve 8350i (Klayton) 1 Blackberry
Curve 8350i Smartphone (Wendy) 2 Dell Optiplex 990 CPU's & Monitors (Roger &
Wendy) 2 4 drawer metal filing cabinets 1 Conference Room Table 1 Dell Optiplex
GX1 CPU w/ monitor, keyboard, & mouse 3 High back rolling office chairs 1
Magnavox television 7 Matching rolling office chairs 1 Metal Desk 1 Mini-desk
metal/wood (EMS System) 1 Rolling Television Stand w/Cabinets 1 Wooden desk (Ken
Allen) 1 Wooden desk (Alison Wright) 1 Blackberry 7100i phone

 

 

1001 - 17th Street
FF&E Inventory

 

 

Amount

 

Description

2 Blueprint holders 1 Cherry desk w/ return (Roger) 1 Microwave Table 1 Wooden
Table 1 Cherry Credenza (Roger) 1 Qwest Advanced Networking Modem 1 Cisco 850
Series Router   FITNESS EQUIPMENT 3 Treadmills 3 Ellipticals 1 Upright Life
Cycle 1 Recumbent Life Cycle 1 Rower 1 Leg Press Machine 1 Leg Curl Machine 1
Multi Press Machine 1 Lat Pull Down / Low Row Machine 1 Pec Fly / Rear Delt
Machine 1 Abdominal / Back Extension Machine 1 Biceps / Triceps Machine 1
Ultimate Trainer 2 65CM Fit Balls 1 55CM Fit ball 3 Exercise Mats 1 Ball Rack 2
Adjustable Benches 1 Dumbbell Rack 1 5#-50# dumbbell set 2 3# dumbbells 2 8#
dumbbells 2 12# dumbbells 1 Smith Machine 4 45# plates 2 35# plates 4 25# plates
4 10# plates 4 5# plates 2 2.5# plates 1 Preacher Curl Bench 1 EZ Curl Bar 1
Collar Set

 

 

1001 - 17th Street
FF&E Inventory

 

 

Amount

 

Description

  Tool & Equipment Inventory 01/29/07 Impact Socket Set 01/29/07 17 Piece Combo
Wrench Set 01/29/07 Multimeter - Digital 01/29/07 Closet Auger 01/30/07 Stubby
Socket Set 01/30/07 5 HP Vacuum 01/30/07 18" Aluminum Pipe Wrench 01/30/07 25"
Aluminum Pipe Wrench 01/30/07 32" Aluminum Pipe Wrench 01/30/07 1/2" Electric
Impact Wrench 01/30/07 69 Piece Mechanical Set 02/01/07 Infrared Thermometer
02/05/07 Ream-A-Matic Tube Cleaner 02/06/07 100 Piece Socket Set 02/06/07 Ryobi
Cordless Drill 02/16/07 4.5" Angle Grinder 02/24/07 254 Piece Pro Mechanical Set
03/09/07 Geared Trolleys (2 each) 03/09/07 4 Piece Wrench Set 03/19/07 5 HP
Vacuum 03/20/07 1/4 HP Utility Pump 03/20/07 475' Garden Hose 03/25/07 6" Angle
Grinder 03/27/07 TIF Infrared Thermometer 04/10/07 30 Piece Socket Set 04/30/07
Tool Bag 04/30/07 6 Piece Screwdriver Set 05/08/07 600 Pound Capacity Cart
05/09/07 Angle Driver Kit 05/10/07 Angle Driver Kit 05/23/07 Stubby Socket Set
05/23/07 Palm Drill 05/23/07 Pipe Cutter 05/31/07 Hammer Drill 06/12/07 18 Volt
Impact Driver 06/14/07 Heat Gun 07/10/07 Soil Pipe Cutter 07/16/07 Bench Grinder
08/21/07 4 Piece Pry Bar Set 08/28/07 Cordless 4.5" Angle Grinder 09/07/07
Portable Pump 09/13/07 Fluke T5 Meter 09/20/07 Rigid Cut Off Saw 09/21/07 Gasket
Cutter Kit 09/26/07 Rigid Cordless Driver 10/22/07 Manual Pipe Threading Set
10/22/07 Pipe Threading Oiler

 

 

1001 - 17th Street
FF&E Inventory

 

 

Amount

 

Description

01/04/08 Ryobi Drill Kit 01/16/08 Fluke 561 Infrared Thermometer 01/25/08 Tap /
Die Set 58 Pieces 01/25/08 Adapter Clamp On 01/25/08 Vise Mechanics 8 W Jaw
01/25/08 Pallet Truck Load Capacity 01/25/08 Digital Multimeter IR 01/25/08 Pipe
Tri-stand Vise 02/21/08 Torque Wrench 02/21/08 8' Ladder 02/25/08 6' Ladder
03/16/08 Ryobi AC Saw 03/21/08 BSN Wrench 04/30/08 Dolly 05/18/08 Hammer Drill
05/31/08 1/2" Impact Wrench 06/02/08 Ladder 06/06/08 Ladder 06/06/08 11 Piece
Socket Set 07/09/08 Wrench Combo. #1254 07/09/08 Wrench Combo. 1 7/8 #1260
07/15/08 16 Gallon Vacuum 10/27/08 Reciprocating Saw 10/31/08 Ryobi Drill Kit
01/12/09 Drain Cleaning Machine 01/12/09 18 Volt Drill Kit 01/27/09 Scaffold &
Work Platform 02/03/09 Drill Kit 02/06/09 Drill Kit 06/29/09 Drain Cleaning
Machine 09/02/09 Milwaukee Video Snake 09/18/09 Fluke 334A Amperage Meter
09/28/09 Trolley 10/06/09 Reciprocating Saw 10/16/09 6' Ladder 01/11/10 Air
Compressor 01/15/10 Angle Grinder 01/17/10 Impact Driver 02/17/10 Hilti Demo
Hammer 03/23/10 Screwdriver 04/14/10 1" Drill Bit 05/03/10 Stud Finder 05/19/10
50' Sewer Snake 05/19/10 Panel Lift 05/19/10 Digital Caliper 07/01/10 1 6'
Ladder 07/04/10 Rigid Multi-Head Kit 07/20/10 2 Adjustable Wrenches

 

 

1001 - 17th Street
FF&E Inventory

 

 

Amount

 

Description

07/21/10 Knock Out Cutter Set 08/16/10 Ryobi Drill  / Saw Kit 10/12/10 Stair
Ladder 10/21/10 Rigid 18 Volt Driver 01/12/11 Altitude Pressure Guage 01/19/11
Rigid Saw Drill Kit 02/21/11 Drill Press 02/23/11 Sonic Tension Meter 03/18/11
Laser Alignment Tool 04/06/11 Air Compressor 06/14/11 Rigid Multi-Tool 06/23/11
Reciprocating Saw 06/24/11 Jig Saw 07/08/11 Vacuum Pump 07/13/11 Cordless
Sprayer 07/28/11 Hollow Punch Set 07/29/11 Punch Set 08/11/11 Deep Cut Band Saw
09/15/11 Vise 09/26/11 2 Power Hoists 10/10/11 Blueprint Stand 10/28/11 Drill
Kit 11/03/11 18 Volt Blower 12/28/11 Tool Box 01/18/12 Vacuum Cleaner 01/27/12
Air Mover 01/27/12 Pipe Wrench 04/24/12 Dremmel Tool 10/12/12 Vacuum Cleaner
01/10/13 20' Extension Ladder 01/22/13 Electric Meter 02/01/13 Impact Driver
06/20/13 Power Grip Belt       TOTAL   Garage Equipment Inventory 04/17/08 Rigid
Pressure Washer 04/17/08 Magnum X7 Graco Paint Sprayer 04/17/08 Bosch Rotary
Hammer 07/15/09 Square Trash Can Liner 07/23/09 Square Trash Can Liners (2)
10/22/09 Tanaka Backpack Leaf Blower 1/7/2011 Peak Portable Jump Start/Air
Compressor 4/8/2011 Mop and Mop Bucket

 

 

 

EXHIBIT 3.1.1

PROPERTY DOCUMENTS

 

·Copies of all leases and lease amendments

·Copies of rent commencement letters, if any

·Copies of all environmental reports and notices, if any*

·Copy of most recent ALTA survey

·Copy of current (2013) owner’s title commitment and copies of all of the title
exception documents referenced therein

·Audited operating income and expense statements for the past 3 years. (We need
the operating history of just property level income and expenses – no
depreciation, financing, asset cost, etc.- for the prior 3 years and any stub
period to be audited by an outside audit firm in order to prepare a Section 3-14
audit for our SEC filings. Our accounting department or outside auditors are
available to explain the process, what is needed, and the easiest way to
complete the process. This does NOT need to be done during due diligence or
before closing, as long as the covenant to provide the information survives the
closing.)

·Year to date operating income and expense statement. (If there is going to be a
combined tenant reconciliation or if leases are base year stop, we will need
copies of bills for the year.)

·Budget for current year

·Property General Ledger

·Real estate tax bills (regular and supplemental) for the past 3 years

Copies of any abatement filings

·Bills for special assessments or association fees, if any, for the past three
years

·Utility bills for the past 3 years

·Rent roll including base rent, additional rent, free rent or other concessions

·Last 3 year’s billings of additional rent, including monthly and year-end
reconciliations

·Arrears and prepaid reports

·Documentation concerning brokerage commissions due on lease extensions,
expansion, renewals or options

·Documentation concerning rent rebates and concessions, if any

·Copies of tenant insurance certificates

·Copies of insurance claims, if any, in the past 3 years

·Loss runs from insurance carrier for prior 3 years

·Any additional premiums charged due to tenants’ use, if any

·Current building permits or certificates of occupancy

·Any licenses regarding the tenants’ use of the premises

·Preventive maintenance certificates from tenants for HVAC

·All existing maintenance and management contracts

·All warranties, particularly roof warranties

·Architectural and mechanical plans and specifications, including soils reports*

·Structural engineering reports, particularly any pertaining to the roof, if
available*

·Architect’s and general contractor’s contracts, if they are to be assumed or
contain warranties

·ADA or Architectural Barriers studies*

        Exhibit 3.1.1 - Page 1



 

 



 ·Any recent financial information on tenants ·Name of a contact person at each
tenant (to be contacted only with Seller’s permission)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Seller shall provide Purchaser with copies of any such reports prepared for
Seller in the past 5 years and shall use reasonable efforts to make available to
Purchaser any reports in Seller's possession prepared prior to such 5 year
period.

 

Exhibit 3.1.1 - Page 2

 

 

EXHIBIT 4.4

TENANT ESTOPPEL LETTER

 

 

___________________________

___________________________

___________________________

Attention: __________________

 

[Lender]

_______________________

_______________________

Attention: _______________

 

Gentlemen:

The undersigned ("Tenant") certifies to MG-1005, LLC, a Colorado limited
liability company ("Landlord") and to FSP 1001 17th Street LLC, a Delaware
limited liability company("Purchaser"), and ________________ and its successors
and assigns ("Lender"), as follows:

1.     Tenant and Landlord entered into a written lease agreement dated
_______________ in which Landlord leased to Tenant and Tenant leased from
Landlord premises located in the City of Denver, County of Denver, commonly
known as Suite ______ which as of the date of this Estoppel Letter consists of a
total of ________ rentable square feet (the "Premises") located in the building
known as _______________ having an address of 1001 17th Street, Denver, Colorado
(the "Building").

2.     The lease agreement and all modifications and amendments thereto
(collectively, the "Lease") are described on Exhibit "A" attached hereto and
constitute the entire and only agreement between Landlord and Tenant with
respect to the Premises. True, correct and complete copies of the Lease are
attached hereto as Exhibit "B". Tenant has no purchase option or other right to
purchase the Premises or the Building. Tenant has no existing termination
rights, right of first refusal, right of first offer, relocation rights,
expansion rights, or rights to expand in connection with the Premises or any
part thereof, except as described on Exhibit "C" attached hereto and as further
set forth in the Lease (all other of such rights not described on Exhibit "C"
having been waived or deemed waived).

3.     Tenant is the current tenant under the Lease. The Lease is in full force
and effect; Landlord has completed all tenant improvements for the Premises
required under the Lease and Tenant is currently entitled to a tenant
improvement allowance of $__________; Tenant has accepted the Premises and
presently occupies them, and is paying rent on a current basis; Tenant has no
setoffs, claims or defenses to the enforcement of the Lease. Tenant has not
subleased, assigned, transferred, pledged, hypothecated, or otherwise encumbered
all or any portion of its interest in the Lease except as follows:
_________________________ [if none, state "None"]. The term of the Lease
commenced on ____________, ______, and the current term will expire on
____________, ______. Tenant has an outstanding option to renew the Lease (which
has not been waived or lapsed) for ____________ (______) additional ____________
following the expiration date of the current term. No free rent periods or other
concessions of any kind or nature have been granted to Tenant under the Lease,
except as follows: _______________________ [if none, state "None"].

Exhibit 4.4 - Page 1 

 

 

4.     As of the date of this Estoppel Letter, Tenant is not in default in the
performance of the Lease, has not committed any breach of the Lease, no notice
of default has been given to Tenant, and no event has occurred and no
circumstance exists which, with the passage of time or the giving of notice by
Landlord, or both, would constitute such a default.

5.     As of the date of this Estoppel Letter, Landlord is not in default in the
performance of the Lease and has not committed any breach of the Lease. Tenant
is not disputing any amounts of additional rent, operating expense pass-throughs
or other similar charges payable by it under the Lease.

6.     The Base Rent under the Lease is currently $______ per month. Base Rent
is subject to increase in accordance with the following: ____________ [reference
the Section or Paragraph numbers of the document where rent increases are
addressed]. Tenant is responsible to pay, as additional rent, its proportionate
share (_____%) of Operating Expenses for the Building in excess of Base
Operating Expenses, which are the Operating Expenses for calendar year ______
[this assumes Base Year]. [reference any cap on controllable Operating Expenses,
if any] Tenant has fully paid all Rent and other sums payable under the Lease on
or before the date of this Estoppel Letter. No rent has been paid by Tenant in
advance under the Lease except for the minimum monthly rent that became due on
________________, 2013. Tenant has paid to Landlord a security deposit in the
amount of $______. [The obligations of Tenant are guaranteed by ____________, in
accordance with the terms of the guaranty dated ____________.]

7.     Tenant has no claim against Landlord for any security deposit or prepaid
rent except as provided in Item 6 of this Estoppel Letter.

8.     If Tenant is a limited liability company, corporation or partnership,
each individual executing this Estoppel Letter on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in Colorado and that Tenant has full right and
authority to execute and deliver this Estoppel Letter and that each person
signing on behalf of Tenant is authorized to do so.

9.     Tenant hereby agrees to comply with its obligations set forth in Section
____ of the Lease. Pursuant to said Section, Tenant is hereby notified that if
and when Lender becomes an Interest Holder (as defined in the Lease), Lender’s
notice address is __________________________________________ , Attention:
______________________.

10.     Tenant has not filed (and does not currently intend to file) any form of
bankruptcy petition and Tenant is not subject to any bankruptcy, insolvency,
creditors’ rights or similar proceeding in any federal, state or other court or
jurisdiction.

11.     The undersigned makes this statement for your benefit and protection,
and for the benefit and protection of any lender making a loan to be secured, in
whole or in part, by a lien on the Premises, with the understanding that (i) you
(and any assignee of your right to purchase the Premises) intend to rely upon
this statement in connection with your intended purchase of the above-described
Premises from Landlord and (ii) any such lender intends to rely upon this
statement in connection with such lender’s making of a loan to you (or your
assignee) for the purchase of the Premises. The undersigned agrees that it will,
upon receipt of written notice from Landlord, commence to pay all rents to you
(or your assignee) or to any agent action on behalf of you (or your assignee).

Exhibit 4.4 - Page 2

 

 

Executed on _________________________, 2013.

 



       Tenant             By:             Its:  

 



Exhibit 4.4 - Page 3

 

 

EXHIBIT 4.5

NON-CANCELABLE CONTRACTS

 

See attached.

 

 

 

Exhibit 4.4 - Page 1

 

 

Equipment Leases

 

Vendor Service Provided Monthly Cost Contract
End Date   8/31/2013
Buy out Costs                 Mitel Leasing Mgmt Phone System $ 310.55 9/30/2013
  $ 310.55                 Mitel NetSolutions Phone Lines $ 1,227.96 12/5/2013  
$ 6,512.00                 All Copy Copier Lease $ 255.42 12/8/2013 * $ 4,500.00
                Verizon Wireless 6- Cell Phones (Security& Janitorial) $ 281.24
1/29/2015                         7- Cell Phones (Mgmt & Engineer) $ 425.54
1/29/2015   $ 1,885.00                 Verizon Wireless Engr Laptop Wireless $
50.08 6/18/2014   $ 115.00

 

* Subject to final Vendor calculating final amount

 

 

 

EXHIBIT 5.1.7

SCHEDULE OF CONTRACTS AND AGREEMENTS

 

See attached.

 

Exhibit 5.1.7 

 

 



MG-1005
Service Agreements         7/11/2013             Vendor Service Provided
Additional Description Cost Contract
End Date Automatic Renewal Advantage Security Security Personnel   monthly
3/31/2014 Month-to-month All Copy Copier Lease   monthly 12/8/2013   All-Pro
Building Services Snow Removal   hourly 6/30/2014 Month-to-month Alpine Disposal
Inc. Trash & Recycling   monthly 3/31/2014 Month-to-month Bob Popp Building
Services, Inc. Window Washing   monthly 11/30/2013 Month-to-month Brickman Group
Ltd. Exterior Landscaping   monthly 11/30/2013 Month-to-month Catterall Design
Office Architectural Service   monthly 3/31/2014 Month-to-month DeGroen
Decorating, Inc. Painting   monthly 11/30/2013 Month-to-month Downtown Denver
Business Tree Care   annual 5/31/2014 Month-to-month Improvement District      
    Dish Network Fitness Center Sattelite TV Service   monthly 2/21/2009
Month-to-month Eldorado Artesian Springs Water Cooler Leases   monthly 8/16/2013
Month-to-month Fitness Tech, Inc. Fitness Center Equipment Maintenance   monthly
6/30/2013 Month-to-month Johnson Controls Energy Management System Maintenance  
quarterly 2/28/2014 Month-to-month KRES Consulting, Inc. Work Order / Preventive
Maintenance System Cost based on # of tenants monthly 3/31/2014 Month-to-month
Lerch Bates Elevator / Escalator Inspection   annual 6/30/2013 Month-to-month
Master Klean Janitorial Janitorial Services   monthly 11/30/2013 Month-to-month
Metro State Fire Inc. Fire Safety Testing & Inspection   annual 6/30/2014
Month-to-month Mitel Leasing Phone System Lease 60 months from date contract
signed monthly 9/30/2013   Mitel NetSolutions Telephone & Data Service 60 months
from date contract signed monthly 12/5/2013   Next Step Stone Care Elevator /
Lobby Stone Polishing   annual 1/31/2014 Month-to-month Red Hand LLC Electronic
Tenant Handbook (Website) Signed Invoice each year extends for annual 12/5/2013
Annual Renewal     another 12 months       Reidy Metal Services, Inc. Metal
Maintenance   monthly 8/31/2014 Month-to-month Scent Air Lobby Aromatherapy
Lease Automatically renews each year monthly   Annual Renewal Terminix
International, Co Pest Control Service   monthly 7/31/2009 Month-to-month  
Pigeon Control   monthly 3/31/2010 Month-to-month Sterling Property Tax
Specialists, Inc. Tax Consulting   annual 12/31/2014 Annual Renewal TS Fitness
Company Fitness Training & Consulting (Clients Pay Directly)   N/A 6/30/2014
Month-to-month ThyssenKrupp Elevator Corp Elevator / Escalator Maintenance  
monthly 10/31/2015 Month-to-month Trane US Inc. Chiller Maintenance   annual
3/31/2014 Month-to-month Urban Tropics Interior Plant Service   monthly
6/30/2014 Month-to-month Veolia Lightbulb Recycling   Service 5/31/2014
Month-to-month Verizon Wireless Wireless Cellular Service 2 year term monthly
1/28/2015 Month-to-month Verizon Wireless Wireless Laptop Air Card 2 year term
monthly 6/18/2014 Month-to-month License Agreements           Cogent
Communications Inc       3/31/2018   Level 3 Communications, LLC      
12/31/2022   TW Telecom of Colorado LLC       10/31/2014   Zayo Group LLC      
9/30/217  

 

 

 

EXHIBIT 9.2.1

DEED

 

 

SPECIAL WARRANTY DEED [Purchaser’s local counsel to review]

 

After recording return to:

 



         

 

 

 



 

SPECIAL WARRANTY DEED

 

THIS DEED, effective as of the ____ day of ________________, 201___, is by
MG-1005, LLC, a Colorado limited liability company ("Grantor"), in favor of
[_______________], a [_______________] ("Grantee"), whose street address is
[_______________].

 

WITNESSETH, that the Grantor, for and in consideration of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, has granted, bargained, sold and conveyed, and
by these presents does grant, bargain, sell, convey and confirm, unto the
Grantee, its successors, transferees and assigns forever, all the real property
(the "Property"), together with improvements, if any, situate, lying and being
in the County of __________, State of Colorado, described as follows:

 

SEE EXHIBIT "A" ATTACHED HERETO AND INCORPORATED HEREIN.

 

TOGETHER with all of Grantor’s right, title and interest in and to all
easements, covenants and other rights, title and interests appurtenant to the
Property (including by way of illustration and not limitation, all mineral
rights, water rights, any interest in any roads, alleys and sidewalks, all
transferable development rights or other entitlements, if any).

 

TO HAVE AND TO HOLD the said premises above bargained and described with the
appurtenances, unto the Grantee, its successors, transferees and assigns
forever. The Grantor, for itself, and its successors, does covenant, and agree
that it shall and will WARRANT AND FOREVER DEFEND the above-bargained premises
in the quiet and peaceable possession of the Grantee, its successors,
transferees and assigns, against all and every person or persons claiming the
whole or any part thereof, by, through or under the Grantor, except and subject
to the matters set forth on Exhibit "B" attached hereto and incorporated herein
by this reference.

 

[signature page follows]

 

Exhibit 9.2.1 

 

 

 

IN WITNESS WHEREOF, the Grantor has caused its name to be hereunto subscribed as
of the day and year first above written.



GRANTOR:   MG-1005, LLC, A COLORADO LIMITED LIABILITY COMPANY         By:
[EXHIBIT – DO NOT SIGN] Name:     Title:  



 

 



STATE OF ______________________ )   )  ss. COUNTY OF ____________________ )



 

The foregoing instrument was acknowledged before me this ____ day of
___________________, 201___, by ___________________ as the ___________________,
of MG-1005, LLC, a Colorado limited liability company.

 

Witness my hand and official seal.

 

My commission expires:________________

 



  Notary Public



 

Exhibit 9.2.1 

 

 

EXHIBIT A TO FORM OF SPECIAL WARRANTY DEED

 

LEGAL DESCRIPTION

 

Exhibit 9.2.1 

 

 

EXHIBIT 9.2.2

BILL OF SALE

 

MG-1005, LLC, a Colorado limited liability company ("Seller"), for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby grants, bargains, sells, transfers and delivers to FSP 1001
17th Street LLC , a Delaware limited liability company ("Purchaser"), all of
Seller's right, title and interest in and to all equipment, appliances, tools,
supplies, machinery and other tangible personal property located at and used
exclusively in connection with the rental, operation and maintenance of the real
property commonly described on Exhibit A attached hereto and made a part hereof
and the improvements located thereon, including, without limitation, the
personal property set forth on Schedule I attached hereto.

 

PURCHASER TAKES THE PROPERTY "AS IS" AND WITH "ALL FAULTS." SELLER HAS NOT MADE
AND DOES NOT MAKE ANY REPRESENTATIONS AS TO THE PHYSICAL CONDITION, OPERATION OR
ANY OTHER MATTER AFFECTING OR RELATED TO THE PROPERTY, EXCEPT AS HEREIN
SPECIFICALLY SET FORTH OR REFERRED TO, AND PURCHASER HEREBY EXPRESSLY
ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS HAVE BEEN MADE. SELLER EXPRESSLY
DISCLAIMS, AND PURCHASER ACKNOWLEDGES AND ACCEPTS THAT SELLER HAS DISCLAIMED TO
THE MAXIMUM EXTENT PERMITTED BY LAW ANY AND ALL REPRESENTATIONS, WARRANTIES OR
GUARANTIES OF ANY KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED, CONCERNING THE
PROPERTY, INCLUDING WITHOUT LIMITATION, (i) THE VALUE, CONDITION,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY, SUITABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OF THE PROPERTY, (ii) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO ANY OF THE PROPERTY AND
(iii) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY.
SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL
ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON UNLESS THE SAME ARE
SPECIFICALLY SET FORTH OR REFERRED TO HEREIN.

 

Exhibit 9.2.2 - Page 1

 

 

IN WITNESS WHEREOF, this Bill of Sale is executed by Seller and Purchaser on
this                   day of                                             ,
2013.

 



    SELLER:         MG-1005, LLC,     a Colorado limited liability company      
              By:     Name:       Title:                         PURCHASER:    
    FSP 1001 17th Street LLC,     a Delaware limited liability company          
          By:     Name:     Title:

 

 

Exhibit 9.2.2 - Page 2

 

 

EXHIBIT A TO BILL OF SALE

Legal Description

 

Exhibit 9.2.2 - Page 3

 

 

EXHIBIT 9.2.3

ASSIGNMENT AND ASSUMPTION OF LEASES

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, MG-1005, LLC, a Colorado limited liability company (the
"Assignor"), hereby sells, transfers, conveys assigns and sets over to FSP 1001
17th Street LLC , a Delaware limited liability company (the "Assignee"), and
Assignee hereby agrees to assume and accept, as of the date hereof, the
assignment and conveyance of all of Assignor's right, title and interest in and
to and obligations under the leases and the security deposits held by Assignor
relating to the property known as 1001 17th Street, Denver, Colorado and more
particularly described on Exhibit A attached hereto. The leases and security
deposits are listed on Exhibit B attached hereto.

Assignee hereby agrees to indemnify Assignor against and hold Assignor harmless
from any and all cost, liability, loss, damage or expense, including, without
limitation, reasonable attorneys' fees, originating or relating to the period on
or after the date hereof and arising out of the Assignee's obligations under
such leases.

Assignor hereby agrees to indemnify Assignee against and hold Assignee harmless
from any and all cost, liability, loss, damage or expense, including, without
limitation, reasonable attorneys' fees, originating or relating to the period
prior to the date hereof, subject to Seller's Maximum Liability as set forth in
that certain Purchase and Sale Agreement dated _____, 2013 between Assignor and
Assignee (the "Purchase Agreement")[; provided, however, that Assignor shall be
responsible for the payment of those certain leasing commissions and allowances
and other Leasing Costs pursuant to such leases as set forth in Section 6.4 of
the Purchase Agreement, and such leasing commissions and allowances shall not be
applicable to Seller’s Maximum Liability hereunder.]

If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning any provision contained herein,
the losing party shall pay the prevailing party's costs and expenses of such
litigation, including, without limitation, reasonable attorneys' fees.

All capitalized terms not otherwise defined herein shall have the meaning given
to the same in the Purchase Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado.

This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.

[SIGNATURES ARE ON FOLLOWING PAGE]

Exhibit 9.2.3 - Page 1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Leases effective as of ____________, 2013.

 

 

    ASSIGNOR:         MG-1005, LLC,     a Colorado limited liability company    
                By:     Name:       Title:                   ASSIGNEE:        
FSP 1001 17th Street LLC,     a Delaware limited liability company              
      By:     Name:     Title:











 

 

Exhibit 9.2.3 - Page 2

 

 

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASES

LEGAL DESCRIPTION

 

Exhibit 9.2.3 - Page 3

 

 

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF LEASES

LEASES AND SECURITY DEPOSITS

 

Exhibit 9.2.3 - Page 4

 

 

EXHIBIT 9.2.4

ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND WARRANTIES

 

In consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
MG-1005, LLC, a Colorado limited liability company ("Assignor"), hereby sells,
transfers, conveys assigns and sets over to FSP 1001 17th Street LLC , a
Delaware limited liability company (the "Assignee"), and Assignee hereby
assumes, as of the date hereof, the obligations under and accepts the assignment
and conveyance of all of Assignor's right, title and interest in and to the
contracts, permits, intangible property rights and license agreements described
on Exhibit A attached hereto and all assignable existing warranties and
guaranties issued to or inuring to the benefit of Assignor relating to certain
real property known as 1001 17th Street, Denver, Colorado.

Assignee hereby agrees to hold Assignor harmless from any and all cost,
liability, loss, damage or expense, including, without limitation, reasonable
attorneys' fees, originating on or after the date hereof and arising out of the
Assignee's obligations under the contracts and license agreements described in
Exhibit A.

Assignor hereby agrees to hold Assignee harmless from any and all cost,
liability, loss, damage or expense, including, without limitation, reasonable
attorneys' fees, originating prior to the date hereof under the contracts and
license agreements described in Exhibit A, subject to Seller's Maximum Liability
as set forth in that certain Purchase and Sale Agreement dated ___________, 2013
between Assignor and Assignee.

If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning any provision contained herein,
the losing party shall pay the prevailing party's costs and expenses of such
litigation including, without limitation, reasonable attorneys' fees.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado.

This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

Exhibit 9.2.4 - Page 1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Contracts and Warranties effective as of the day and year first
above written.

 



    ASSIGNOR:         MG-1005, LLC,     a Colorado limited liability company    
                By:     Name:       Title:                   ASSIGNEE:        
FSP 1001 17th Street LLC,     a Delaware limited liability company              
      By:     Name:     Title:

 

 



 

 

Exhibit 9.2.4 - Page 2

 

 

EXHIBIT A TO ASSIGNMENT OF CONTRACTS AND WARRANTIES

CONTRACTS AND LICENSE AGREEMENTS

 

Exhibit 9.2.4 - Page 4

 

 

EXHIBIT 9.2.6

AFFIDAVIT PURSUANT TO FOREIGN INVESTMENT

AND REAL PROPERTY TAX ACT

 

 

To inform FSP 1001 17th Street LLC , a Delaware limited liability
company("Transferee"), that withholding of tax under Section 1445 of the
Internal Revenue Code of 1954, as amended (the "Code"), will not be required
upon the transfer of certain real property to Transferee by MG-1005, LLC, a
Colorado limited liability company ("Transferor"), the undersigned hereby
certifies the following on behalf of Transferor:

1.     Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Code and the Income
Tax Regulations promulgated thereunder);

2.     Transferor is not a disregarded entity as defined in
§1.1445-2(b)(2)(iii);

3.     Transferor's U.S. employer identification number is [______________]; and

4.     Transferor's office address is
[________________________________________].

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalty of perjury the undersigned declares that he or she has examined
this Certification and to the best of his/her knowledge and belief it is true,
correct and complete, and the undersigned further declares that he/she has
authority to sign this document on behalf of Transferor.

 



Dated: ______________, 2013   MG-1005, LLC,     a Colorado limited liability
company                     By:     Name:       Title:        



 

 

Exhibit 9.2.6 - Page 1

 

 

EXHIBIT 9.2.7

TENANT NOTICE LETTER

 

 

_______, 2013

 

 

To the Tenants of 1001 17th Street, Denver, Colorado

 

     Re:     NOTICE OF SALE

 

Ladies and Gentlemen:

 

We are pleased to inform you that the above referenced Property has been
acquired by FSP 1001 17th Street LLC, a Delaware limited liability company
("Purchaser"), and, in connection with the purchase, your lease and the security
deposit thereunder, if any, were assigned to the Purchaser. All future
communications and notices should now be directed, as applicable, to:

 

FSP 1001 17th Street LLC

c/o FSP Property Management LLC

401 Edgewater Place, Suite 200

Wakefield, MA 01880

Attn:       Asset Manager

Phone: (781) 557-1300

Fax: (781) 557-1348

 

with a copy to:                           FSP 1001 17th Street LLC

c/o Franklin Street Properties Corp.

401 Edgewater Place, Suite 200

Wakefield, MA 01880

Attn: General Counsel

Phone: (781) 557-1300

Fax: (781) 246-2807

 

All future rent and other payments should now be directed and paid, as
applicable, to:

 

FSP 1001 17th Street LLC

 

Mailing address:

Franklin Street Properties Corp.

PO Box 845086

Boston, MA  02284-5086

 

FedEx address:

Franklin Street Properties Corp.

Citizens Bank

Lockbox Dept

20 Cabot Road

Medford, MA  02155 [ _____]

 

Exhibit 9.2.7 - Page 1

 

 

Electronic Payment Instructions:

Citizens Bank

Boston, MA

ACH Routing #                  

Account #                         

Account Name:       Franklin Street Properties Corp.

 

Lastly, please notify your insurance carrier and have it change the name of the
additional insured under any policies of insurance (required in your lease) to
the following: (1) FSP 1001 17th Street LLC; (2) Franklin Street Properties
Corp.; and (3) FSP Property Management LLC, and each of their successors and
assigns. Once this is done, please deliver an updated certificate of insurance
to Purchaser.

 

Thank you for your cooperation, and feel free to call if you have any questions.

 

Very truly yours,

 

FSP 1001 17th Street LLC,

a Delaware limited liability company

 

By:                                   

Name: George J. Carter

Title: President

 

 

 

MG-1005, LLC,

a Colorado limited liability company

 

 

By:                                                

Name:                                           

Title:                                              

 

Exhibit 9.2.7 - Page 2

 

 

EXHIBIT 9.2.8

VENDOR NOTICE LETTER

 

_________________, 2013

 



        Attn:  



 

Re:     Sale of 1001 17th Street, Denver, Colorado (the "Building")

Dear Sir/Madam:

This will advise you that the undersigned MG-1005, LLC, a Colorado limited
liability company ("Seller") has sold the Building to FSP 1001 17th Street LLC,
a Delaware limited liability company ("Purchaser") effective as of
_____________________, 2013 (the "Closing Date"). Please direct all future
invoices to Purchaser and mail or deliver to:

FSP 1001 17th Street LLC

c/o FSP Property Management LLC

401 Edgewater Place, Suite 200

Wakefield, MA 01880

Attn: Asset Manager

Phone: (781) 557-1300

Fax: (781) 557-1348

 

with a copy to:                FSP 1001 17th Street LLC

c/o Franklin Street Properties Corp.

401 Edgewater Place, Suite 200

Wakefield, MA 01880

Attn: General Counsel

Phone: (781) 557-1300

Fax: (781) 246-2807

 

Please send any future notices or other correspondence relating to your contract
relating to the Building to Purchaser at the following address:

__________________________
__________________________
__________________________
Attn:______________________

Furthermore, please notify the insurance carrier(s) providing insurance required
under the lease of the foregoing and have the Purchaser and ___________________,
Purchaser's property manager as added as additional insureds.

 

If you have any questions, please call the undersigned at (____)
_____-_________.

Exhibit 9.2.8 - Page 1

 

 

Very truly yours,

 

MG-1005, LLC,

a Colorado limited liability company

 

 

By:                                                   

Name:                                              

Title:                                                 

 

Exhibit 9.2.8 - Page 2 

 

